UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File Number : 811-159 Name of Registrant: Putnam Investors Fund Address of Principal Executive Offices: One Post Office Square Boston, Massachusetts 02109 Name and address of agent of service: James P. Pappas, Vice President Putnam Investors Fund One Post Office Square Boston, Massachusetts 02109 CC: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrant's telephone number including area code: (617) 292-1000 Date of fiscal year end: 7/31/09 Date of reporting period: 07/01/2009 - 06/30/2010 Item 1: Proxy Voting Record Registrant : Putnam Investors Fund Fund Name : Putnam Investors Fund Date of fiscal year end : 07/31/2009 3M Company Ticker Security ID: Meeting Date Meeting Status MMM CUSIP 88579Y101 05/11/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Linda Alvarado Mgmt For For For 2 Elect George Buckley Mgmt For For For 3 Elect Vance Coffman Mgmt For For For 4 Elect Michael Eskew Mgmt For For For 5 Elect W. James Farrell Mgmt For For For 6 Elect Herbert Henkel Mgmt For For For 7 Elect Edward Liddy Mgmt For For For 8 Elect Robert Morrison Mgmt For For For 9 Elect Aulana Peters Mgmt For For For 10 Elect Robert Ulrich Mgmt For For For 11 Ratification of Auditor Mgmt For For For 12 Amendment to the 2008 Long-Term Mgmt For For For Incentive Plan 13 Shareholder Proposal Regarding ShrHldr Against Against For Right to Call a Special Meeting Abbott Laboratories Ticker Security ID: Meeting Date Meeting Status ABT CUSIP 002824100 04/23/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Robert Alpern Mgmt For For For 1.2 Elect Roxanne Austin Mgmt For For For 1.3 Elect William Daley Mgmt For For For 1.4 Elect W. James Farrell Mgmt For For For 1.5 Elect H. Laurance Fuller Mgmt For For For 1.6 Elect William Osborn Mgmt For For For 1.7 Elect David Owen Mgmt For For For 1.8 Elect Roy Roberts Mgmt For For For 1.9 Elect Samuel Scott III Mgmt For For For 1.10 Elect William Smithburg Mgmt For For For 1.11 Elect Glenn Tilton Mgmt For For For 1.12 Elect Miles White Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding ShrHldr Against Against For Advisory Vote on Compensation (Say on Pay) 4 Shareholder Proposal Regarding ShrHldr Against Against For Right to Call a Special Meeting Accenture Ltd. Ticker Security ID: Meeting Date Meeting Status ACN CUSIP G1150G111 08/05/2009 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Reincorporation from Bermuda to Mgmt For For For Ireland 2 Right to Adjourn Meeting Mgmt For For For 3 Creation of Distributable Reserves Mgmt For For For 4 Right to Adjourn Meeting Mgmt For For For ACCENTURE PLC Ticker Security ID: Meeting Date Meeting Status ACN CUSIP G1151C101 02/04/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect William Kimsey Mgmt For For For 2 Elect Robert Lipp Mgmt For For For 3 Elect Wulf von Schimmelmann Mgmt For For For 4 Appointment of Auditor and Mgmt For For For Authority to Set Fees 5 2010 Share Incentive Plan Mgmt For For For 6 2010 Employee Share Purchase Mgmt For For For Plan 7 Authorization to Hold the 2011 Mgmt For Abstain Against Annual Meeting Outside of Ireland 8 Authority to Repurchase Shares Mgmt For For For 9 Issuance of Treasury Shares Mgmt For For For Ace Limited Ticker Security ID: Meeting Date Meeting Status ACE CUSIP H0023R105 05/19/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Robert Hernandez Mgmt For For For 2 Elect Peter Menikoff Mgmt For For For 3 Elect Robert Ripp Mgmt For For For 4 Elect Theodore Shasta Mgmt For For For 5 Amendments to Articles Mgmt For For For 6 Annual Report Mgmt For For For 7 Statutory Financial Statements Mgmt For For For 8 Consolidated Financial Statements Mgmt For For For 9 Allocation of Disposable Profit Mgmt For For For 10 Discharge of the Board of Directors Mgmt For For For 11 Authorized Share Capital Mgmt For For For 12 Appointment of Auditor Mgmt For For For 13 Ratification of Auditor (Zurich) Mgmt For For For 14 Ratification of Auditor (US) Mgmt For For For 15 Amendment to the 2004 Long-Term Mgmt For For For Incentive Plan 16 Approval of Dividend in the Form of Mgmt For For For a Par Value Reduction Aetna Inc. Ticker Security ID: Meeting Date Meeting Status AET CUSIP 00817Y108 05/21/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Frank Clark, Jr. Mgmt For For For 2 Elect Betsy Cohen Mgmt For For For 3 Elect Molly Coye Mgmt For For For 4 Elect Roger Farah Mgmt For For For 5 Elect Barbara Franklin Mgmt For For For 6 Elect Jeffrey Garten Mgmt For For For 7 Elect Earl Graves Mgmt For For For 8 Elect Gerald Greenwald Mgmt For For For 9 Elect Ellen Hancock Mgmt For For For 10 Elect Richard Harrington Mgmt For For For 11 Elect Edward Ludwig Mgmt For For For 12 Elect Joseph Newhouse Mgmt For For For 13 Elect Ronald Williams Mgmt For For For 14 Ratification of Auditor Mgmt For For For 15 2010 Stock Incentive Plan Mgmt For For For 16 2010 Non-Employee Director Mgmt For For For Compensation Plan 17 2001 Annual Incentive Plan Mgmt For For For 18 Shareholder Proposal Regarding ShrHldr Against Against For Cumulative Voting 19 Shareholder Proposal Regarding ShrHldr Against Against For Independent Board Chairman Aflac Incorporated Ticker Security ID: Meeting Date Meeting Status AFL CUSIP 001055102 05/03/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Daniel Amos Mgmt For For For 2 Elect John Shelby Amos, II Mgmt For For For 3 Elect Paul Amos, II Mgmt For For For 4 Elect Michael Armacost Mgmt For For For 5 Elect Kriss Cloninger, III Mgmt For For For 6 Elect Joe Harris Mgmt For For For 7 Elect Elizabeth Hudson Mgmt For For For 8 Elect Douglas Johnson Mgmt For For For 9 Elect Robert Johnson Mgmt For For For 10 Elect Charles Knapp Mgmt For For For 11 Elect E. Stephen Purdom Mgmt For For For 12 Elect Barbara Rimer Mgmt For For For 13 Elect Marvin Schuster Mgmt For For For 14 Elect David Thompson Mgmt For For For 15 Elect Robert Wright Mgmt For For For 16 Elect Takuro Yoshida Mgmt For For For 17 Advisory Vote on Executive Mgmt For For For Compensation 18 Ratification of Auditor Mgmt For For For Agrium Inc. Ticker Security ID: Meeting Date Meeting Status AGU CUSIP 008916108 05/12/2010 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Ralph Cunningham Mgmt For Withhold Against 1.2 Elect Germaine Gibara Mgmt For Withhold Against 1.3 Elect Russel Girling Mgmt For For For 1.4 Elect Susan Henry Mgmt For For For 1.5 Elect Russell Horner Mgmt For For For 1.6 Elect A. Anne McLellan Mgmt For For For 1.7 Elect David Lesar Mgmt For For For 1.8 Elect John Lowe Mgmt For For For 1.9 Elect Derek Pannell Mgmt For For For 1.10 Elect Frank Proto Mgmt For For For 1.11 Elect Michael Wilson Mgmt For For For 1.12 Elect Victor Zaleschuk Mgmt For For For 2 Appointment of Auditor Mgmt For For For 3 Shareholder Rights Plan Mgmt For For For 4 Advisory Vote on Executive Mgmt For For For Compensation Ameren Corporation Ticker Security ID: Meeting Date Meeting Status AEE CUSIP 023608102 04/27/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Stephen Brauer Mgmt For For For 1.2 Elect Ellen Fitzsimmons Mgmt For For For 1.3 Elect Walter Galvin Mgmt For For For 1.4 Elect Gayle Jackson Mgmt For For For 1.5 Elect James Johnson Mgmt For For For 1.6 Elect Steven Lipstein Mgmt For For For 1.7 Elect Charles Mueller Mgmt For For For 1.8 Elect Harvey Saligman Mgmt For For For 1.9 Elect Patrick Stokes Mgmt For For For 1.10 Elect Thomas Voss Mgmt For For For 1.11 Elect Stephen Wilson Mgmt For For For 1.12 Elect Jack Woodard Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding ShrHldr Against Against For Review of Nuclear Facility American Financial Group, Inc. Ticker Security ID: Meeting Date Meeting Status AFG CUSIP 025932104 05/12/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect James Evans Mgmt For For For 1.2 Elect Gregory Joseph Mgmt For For For 1.3 Elect Terry Jacobs Mgmt For For For 1.4 Elect Carl Lindner Mgmt For For For 1.5 Elect Carl Lindner, III Mgmt For For For 1.6 Elect S. Craig Lindner Mgmt For For For 1.7 Elect Kenneth Ambrecht Mgmt For For For 1.8 Elect Theodore Emmerich Mgmt For For For 1.9 Elect William Verity Mgmt For For For 1.10 Elect John Von Lehman Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the 2005 Stock Mgmt For For For Incentive Plan AmerisourceBergen Corporation Ticker Security ID: Meeting Date Meeting Status ABC CUSIP 03073E105 03/04/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Richard Gochnauer Mgmt For For For 2 Elect Edward Hagenlocker Mgmt For For For 3 Elect Henry McGee Mgmt For For For 4 Elimination of Supermajority Mgmt For For For Requirement 5 Ratification of Auditor Mgmt For For For Amgen Inc. Ticker Security ID: Meeting Date Meeting Status AMGN CUSIP 031162100 05/12/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect David Baltimore Mgmt For For For 2 Elect Frank Biondi, Jr. Mgmt For For For 3 Elect Francois de Carbonnel Mgmt For For For 4 Elect Jerry Choate Mgmt For For For 5 Elect Vance Coffman Mgmt For For For 6 Elect Frederick Gluck Mgmt For For For 7 Elect Rebecca Henderson Mgmt For For For 8 Elect Frank Herringer Mgmt For For For 9 Elect Gilbert Omenn Mgmt For For For 10 Elect Judith Pelham Mgmt For For For 11 Elect J. Paul Reason Mgmt For For For 12 Elect Leonard Schaeffer Mgmt For For For 13 Elect Kevin Sharer Mgmt For For For 14 Ratification of Auditor Mgmt For For For 15 Shareholder Proposal Regarding ShrHldr Against Against For Right to Act by Written Consent 16 Shareholder Proposal Regarding ShrHldr Against Against For Retention of Shares After Retirement Anadarko Petroleum Corporation Ticker Security ID: Meeting Date Meeting Status APC CUSIP 032511107 05/18/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect H. Paulett Eberhart Mgmt For For For 2 Elect Preston Geren III Mgmt For For For 3 Elect James Hackett Mgmt For For For 4 Ratification of Auditor Mgmt For For For 5 Shareholder Proposal Regarding ShrHldr Against Against For Adopting Sexual Orientation and Gender Identity Anti-Bias Policy 6 Shareholder Proposal ShrHldr Against Against For Reimbursement of Solicitation Expenses Apple Inc. Ticker Security ID: Meeting Date Meeting Status AAPL CUSIP 037833100 02/25/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect William Campbell Mgmt For For For 1.2 Elect Millard Drexler Mgmt For For For 1.3 Elect Albert Gore, Jr. Mgmt For For For 1.4 Elect Steven Jobs Mgmt For For For 1.5 Elect Andrea Jung Mgmt For For For 1.6 Elect Arthur Levinson Mgmt For For For 1.7 Elect Jerome York Mgmt For For For 2 Amendment to the 2003 Employee Mgmt For For For Stock Plan 3 Amendment to the 1997 Director Mgmt For For For Stock Option Plan 4 Advisory Vote on Executive Mgmt For For For Compensation 5 Ratification of Auditor Mgmt For For For 6 Shareholder Proposal Regarding ShrHldr Against Against For Sustainability Report 7 Shareholder Proposal Regarding ShrHldr Against Against For Formation of Sustainability Committee Archer-Daniels-Midland Company Ticker Security ID: Meeting Date Meeting Status ADM CUSIP 039483102 11/05/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect George Buckley Mgmt For For For 2 Elect Mollie Carter Mgmt For For For 3 Elect Donald Felsinger Mgmt For For For 4 Elect Victoria Haynes Mgmt For For For 5 Elect Antonio Maciel Neto Mgmt For For For 6 Elect Patrick Moore Mgmt For For For 7 Elect Thomas O'Neill Mgmt For For For 8 Elect Kelvin Westbrook Mgmt For For For 9 Elect Patricia Woertz Mgmt For For For 10 2009 Incentive Compensation Plan Mgmt For For For 11 Ratification of Auditor Mgmt For For For 12 Shareholder Proposal Regarding ShrHldr Against Against For Review of Global Human Rights Standards Assurant, Inc. Ticker Security ID: Meeting Date Meeting Status AIZ CUSIP 04621X108 05/13/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Howard Carver Mgmt For For For 1.2 Elect Juan Cento Mgmt For For For 1.3 Elect Allen Freedman Mgmt For For For 1.4 Elect Elaine Rosen Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Adoption of Majority Vote for Mgmt For For For Election of Directors 4 Repeal of Classified Board Mgmt For For For 5 Amendment to the Long Term Mgmt For For For Equity Incentive Plan Assured Guaranty Ltd. Ticker Security ID: Meeting Date Meeting Status AGO CUSIP G0585R106 05/06/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Neil Baron Mgmt For Withhold Against 1.2 Elect G. Lawrence Buhl Mgmt For Withhold Against 1.3 Elect Dominic Frederico Mgmt For Withhold Against 1.4 Elect Howard Albert Mgmt For Withhold Against 1.5 Elect Robert A. Bailenson Mgmt For Withhold Against 1.6 Elect Russell B. Brewer Mgmt For Withhold Against 1.7 Elect Gary Burnet Mgmt For Withhold Against 1.8 Elect Dominic J. Frederico Mgmt For Withhold Against 1.9 Elect Sean McCarthy Mgmt For Withhold Against 1.10 Elect James M. Michener Mgmt For Withhold Against 1.11 Elect Robert B. Mills Mgmt For Withhold Against 1.12 Elect Kevin Pearson Mgmt For Withhold Against 1.13 Elect Andrew Pickering Mgmt For Withhold Against 2 Bermuda Law Change Amendments Mgmt For For For 3 Corporate Governance Mgmt For For For Amendments 4 Ratification of Auditor Mgmt For For For 5 Appointment of Auditor (Assured Mgmt For For For Guaranty Re Ltd.) 6 Appointment of Auditor (Assured Mgmt For For For Guaranty Ireland Holdings Ltd.) AT&T INC. Ticker Security ID: Meeting Date Meeting Status T CUSIP 00206R102 04/30/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Randall Stephenson Mgmt For For For 2 Elect Gilbert Amelio Mgmt For For For 3 Elect Reuben Anderson Mgmt For For For 4 Elect James Blanchard Mgmt For For For 5 Elect Jaime Chico Pardo Mgmt For For For 6 Elect James Kelly Mgmt For For For 7 Elect Jon Madonna Mgmt For For For 8 Elect Lynn Martin Mgmt For For For 9 Elect John McCoy Mgmt For For For 10 Elect Joyce Roche Mgmt For For For 11 Elect Laura Tyson Mgmt For For For 12 Elect Patricia Upton Mgmt For For For 13 Ratification of Auditor Mgmt For For For 14 Shareholder Proposal Regarding ShrHldr Against Against For Cumulative Voting 15 Shareholder Proposal Regarding ShrHldr Against Against For Pension Credit Policy 16 Shareholder Proposal Regarding ShrHldr Against Against For Advisory Vote on Compensation (Say on Pay) 17 Shareholder Proposal Regarding ShrHldr Against Against For Right to Call a Special Meeting Atmel Corporation Ticker Security ID: Meeting Date Meeting Status ATML CUSIP 049513104 05/19/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Steven Laub Mgmt For For For 2 Elect Tsung-Ching Wu Mgmt For For For 3 Elect David Sugishita Mgmt For For For 4 Elect Papken Der Torossian Mgmt For For For 5 Elect Jack Saltich Mgmt For For For 6 Elect Charles Carinalli Mgmt For For For 7 Elect Edward Ross Mgmt For For For 8 2010 Employee Stock Purchase Mgmt For For For Plan 9 Ratification of Auditor Mgmt For For For Avis Budget Group, Inc. Ticker Security ID: Meeting Date Meeting Status CAR CUSIP 053774105 05/26/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Ronald Nelson Mgmt For For For 2 Elect Mary Choksi Mgmt For For For 3 Elect Leonard Coleman Mgmt For For For 4 Elect Martin Edelman Mgmt For For For 5 Elect John Hardy, Jr. Mgmt For For For 6 Elect Lynn Krominga Mgmt For For For 7 Elect Eduardo Mestre Mgmt For For For 8 Elect F. Robert Salerno Mgmt For For For 9 Elect Stender Sweeney Mgmt For For For 10 Ratification of Auditor Mgmt For For For Banco Santander (Brasil) SA Ticker Security ID: Meeting Date Meeting Status SAN CUSIP 05967A107 02/03/2010 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Election of Directors Mgmt For Against Against 2 Stock Option Plan; Long-Term Mgmt For For For Incentive Plan Banco Santander (Brasil) SA Ticker Security ID: Meeting Date Meeting Status SAN CUSIP 05967A107 04/27/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Allocation of Profits/Dividends Mgmt For For For 3 Remuneration Policy Mgmt For For For 4 Capitalization of Reserves Mgmt For For For 5 Amendments to Articles Mgmt For For For Banco Santander (Brasil) SA Ticker Security ID: Meeting Date Meeting Status SAN CUSIP 05967A107 05/21/2010 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Dividend Payment Date Mgmt For For For 2 Amend Article 31 Mgmt For For For Bank of America Corporation Ticker Security ID: Meeting Date Meeting Status BAC CUSIP 060505104 02/23/2010 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Increase of Authorized Common Mgmt For For For Stock 2 Right to Adjourn Meeting Mgmt For For For Bank of America Corporation Ticker Security ID: Meeting Date Meeting Status BAC CUSIP 060505104 04/28/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Susan Bies Mgmt For For For 2 Elect William Boardman Mgmt For For For 3 Elect Frank Bramble, Sr. Mgmt For For For 4 Elect Virgis Colbert Mgmt For For For 5 Elect Charles Gifford Mgmt For For For 6 Elect Charles Holliday, Jr. Mgmt For For For 7 Elect D. Paul Jones, Jr. Mgmt For For For 8 Elect Monica Lozano Mgmt For For For 9 Elect Thomas May Mgmt For For For 10 Elect Brian Moynihan Mgmt For For For 11 Elect Donald Powell Mgmt For For For 12 Elect Charles Rossotti Mgmt For For For 13 Elect Robert Scully Mgmt For For For 14 Ratification of Auditor Mgmt For For For 15 Increase of Authorized Common Mgmt For For For Stock 16 Advisory Vote on Executive Mgmt For For For Compensation 17 Amendment to the 2003 Key Mgmt For For For Associate Stock Plan 18 Shareholder Proposal Regarding ShrHldr Against Against For Disclosure of Prior Government Service 19 Shareholder Proposal Regarding ShrHldr Against Against For Non-Deductible Compensation 20 Shareholder Proposal Regarding ShrHldr Against Against For Right to Call a Special Meeting 21 Shareholder Proposal Regarding ShrHldr Against Against For Advisory Vote on Compensation (Say on Pay) 22 Shareholder Proposal Regarding ShrHldr Against Against For CEO Succession Planning 23 Shareholder Proposal Regarding ShrHldr Against Against For Report OTC Derivative Trading 24 Shareholder Proposal Regarding ShrHldr Against Against For Recoupment of Unearned Bonuses (Clawback) Berkshire Hathaway Inc. Ticker Security ID: Meeting Date Meeting Status BRK.A CUSIP 084670108 01/20/2010 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Stock Split Mgmt For For For 2 Amendment to Charter Regarding Mgmt For For For Stock Splits 3 Decrease Par Value of Class B Mgmt For For For Common Stock 4 Increase of Authorized Class B Mgmt For For For Common Stock 5 Amendments to Charter Regarding Mgmt For For For Issuance of Stock Certificates Berkshire Hathaway Inc. Ticker Security ID: Meeting Date Meeting Status BRK.A CUSIP 084670702 05/01/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Warren Buffett Mgmt For For For 1.2 Elect Charles Munger Mgmt For For For 1.3 Elect Howard Buffett Mgmt For For For 1.4 Elect Stephen Burke Mgmt For For For 1.5 Elect Susan Decker Mgmt For For For 1.6 Elect William Gates III Mgmt For For For 1.7 Elect David Gottesman Mgmt For For For 1.8 Elect Charlotte Guyman Mgmt For For For 1.9 Elect Donald Keough Mgmt For For For 1.10 Elect Thomas Murphy Mgmt For For For 1.11 Elect Ronald Olson Mgmt For Withhold Against 1.12 Elect Walter Scott, Jr. Mgmt For For For Boston Scientific Corporation Ticker Security ID: Meeting Date Meeting Status BSX CUSIP 101137107 05/11/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect John Abele Mgmt For For For 2 Elect Katharine Bartlett Mgmt For For For 3 Elect Bruce Byrnes Mgmt For For For 4 Elect Nelda Connors Mgmt For For For 5 Elect J. Raymond Elliott Mgmt For For For 6 Elect Marye Anne Fox Mgmt For For For 7 Elect Ray Groves Mgmt For For For 8 Elect Ernest Mario Mgmt For For For 9 Elect N.J. Nicholas, Jr. Mgmt For For For 10 Elect Pete Nicholas Mgmt For For For 11 Elect Uwe Reinhardt Mgmt For For For 12 Elect John Sununu Mgmt For For For 13 Ratification of Auditor Mgmt For For For 14 Transaction of Other Business Mgmt For Against Against BP PLC Ticker Security ID: Meeting Date Meeting Status BP CUSIP 055622104 04/15/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Directors' Remuneration Report Mgmt For For For 3 Elect Paul Anderson Mgmt For Against Against 4 Elect Antony Burgmans Mgmt For Against Against 5 Elect Cynthia Carroll Mgmt For Against Against 6 Elect Sir William Castell Mgmt For Against Against 7 Elect Iain Conn Mgmt For Against Against 8 Elect George David Mgmt For Against Against 9 Elect Ian Davis Mgmt For Against Against 10 Elect Robert Dudley Mgmt For Against Against 11 Elect Douglas Flint Mgmt For Against Against 12 Elect Byron Grote Mgmt For Against Against 13 Elect Anthony Hayward Mgmt For Against Against 14 Elect Andrew Inglis Mgmt For Against Against 15 Elect DeAnne Julius Mgmt For Against Against 16 Elect Carl-Henric Svanberg Mgmt For Against Against 17 Appointment of Auditor and Mgmt For For For Authority to Set Fees 18 Adoption of New Articles Mgmt For For For 19 Authority to Repurchase Shares Mgmt For For For 20 Authority to Issue Shares w/ Mgmt For For For Preemptive Rights 21 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 22 Authority to Set General Meeting Mgmt For Against Against Notice Period at 14 Days 23 Renewal of Executive Directors' Mgmt For Abstain Against Incentive Plan 24 Scrip Dividend Mgmt For For For 25 Shareholder Proposal Regarding ShrHldr Against Against For Report on Sunrise SAGD Project BROADRIDGE FINANCIAL SOLUTIONS, INC. Ticker Security ID: Meeting Date Meeting Status BR CUSIP 11133T103 11/18/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Leslie Brun Mgmt For For For 2 Elect Richard Daly Mgmt For For For 3 Elect Robert Duelks Mgmt For For For 4 Elect Richard Haviland Mgmt For For For 5 Elect Alexandra Lebenthal Mgmt For For For 6 Elect Stuart Levine Mgmt For For For 7 Elect Thomas Perna Mgmt For For For 8 Elect Alan Weber Mgmt For For For 9 Elect Arthur Weinbach Mgmt For For For 10 Ratification of Auditor Mgmt For For For 11 Amendment to the 2007 Omnibus Mgmt For For For Award Plan Campbell Soup Company Ticker Security ID: Meeting Date Meeting Status CPB CUSIP 134429109 11/19/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Edmund Carpenter Mgmt For For For 1.2 Elect Paul Charron Mgmt For For For 1.3 Elect Douglas Conant Mgmt For For For 1.4 Elect Bennett Dorrance Mgmt For For For 1.5 Elect Harvey Golub Mgmt For For For 1.6 Elect Lawrence Karlson Mgmt For For For 1.7 Elect Randall Larrimore Mgmt For For For 1.8 Elect Mary Malone Mgmt For For For 1.9 Elect Sara Mathew Mgmt For For For 1.10 Elect William Perez Mgmt For For For 1.11 Elect Charles Perrin Mgmt For For For 1.12 Elect A. Barry Rand Mgmt For For For 1.13 Elect Nick Shreiber Mgmt For For For 1.14 Elect Archbold van Beuren Mgmt For For For 1.15 Elect Les Vinney Mgmt For For For 1.16 Elect Charlotte Weber Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Reapproval of the Annual Incentive Mgmt For For For Plan Capital One Financial Corporation Ticker Security ID: Meeting Date Meeting Status COF CUSIP 14040H105 04/29/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect W. Ronald Dietz Mgmt For For For 2 Elect Lewis Hay III Mgmt For For For 3 Elect Mayo Shattuck III Mgmt For For For 4 Ratification of Auditor Mgmt For For For 5 Advisory Vote on Executive Mgmt For Abstain Against Compensation 6 Shareholder Proposal Regarding ShrHldr Against Against For Retention of Shares After Retirement 7 Shareholder Proposal Regarding ShrHldr Against For Against Declassification of the Board CBL & Associates Properties, Inc. Ticker Security ID: Meeting Date Meeting Status CBL CUSIP 124830100 05/03/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Stephen Lebovitz Mgmt For For For 1.2 Elect Kathleen Nelson Mgmt For For For 1.3 Elect Winston Walker Mgmt For For For 1.4 Elect Thomas DeRosa Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding ShrHldr Abstain For Against Declassification of the Board CBL & Associates Properties, Inc. Ticker Security ID: Meeting Date Meeting Status CBL CUSIP 124830100 09/16/2009 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Increase of Authorized Common Mgmt For For For Stock CBL & Associates Properties, Inc. Ticker Security ID: Meeting Date Meeting Status CBL CUSIP 124830100 10/07/2009 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Increase of Authorized Common Mgmt For For For Stock Check Point Software Technologies Ltd. Ticker Security ID: Meeting Date Meeting Status CHKP CUSIP M22465104 07/29/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Gil Shwed Mgmt For For For 1.2 Elect Marius Nacht Mgmt For For For 1.3 Elect Jerry Ungerman Mgmt For For For 1.4 Elect Dan Propper Mgmt For For For 1.5 Elect David Rubner Mgmt For For For 1.6 Elect Tal Shavit Mgmt For For For 2 Elect Yoav Chelouche Mgmt For For For 3 Elect Guy Gecht Mgmt For For For 4 Authorize Chairman to Serve as Mgmt For Against Against CEO 5 Appointment of Auditor and Mgmt For For For Authority to Set Fees 6 Approval of Stock Option Grant (Gil Mgmt For For For Shwed) Chevron Corporation Ticker Security ID: Meeting Date Meeting Status CVX CUSIP 166764100 05/26/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Samuel Armacost Mgmt For For For 2 Elect Linnet Deily Mgmt For For For 3 Elect Robert Denham Mgmt For For For 4 Elect Robert Eaton Mgmt For For For 5 Elect Chuck Hagel Mgmt For For For 6 Elect Enrique Hernandez, Jr. Mgmt For For For 7 Elect Franklyn Jenifer Mgmt For For For 8 Elect George Kirkland Mgmt For For For 9 Elect Sam Nunn Mgmt For For For 10 Elect Donald Rice Mgmt For For For 11 Elect Kevin Sharer Mgmt For For For 12 Elect Charles Shoemate Mgmt For For For 13 Elect John Stumpf Mgmt For For For 14 Elect Ronald Sugar Mgmt For For For 15 Elect Carl Ware Mgmt For For For 16 Elect John Watson Mgmt For For For 17 Ratification of Auditor Mgmt For For For 18 Amendment to the By-Laws Mgmt For For For Regarding the Right to Call Special Meetings 19 Shareholder Proposal Regarding ShrHldr Against Against For Environmental Expertise on Board 20 Shareholder Proposal Regarding ShrHldr Against Against For Retention of Shares After Retirement 21 Shareholder Proposal Regarding ShrHldr Against Against For Report on Payments to Governments 22 Shareholder Proposal Regarding ShrHldr Against Against For Country Selection Guidelines 23 Shareholder Proposal Regarding ShrHldr Against Against For Report on Financial Risks of Climate Change 24 Shareholder Proposal Regarding ShrHldr Against Against For Establishment of Human Rights Committee Cisco Systems, Inc. Ticker Security ID: Meeting Date Meeting Status CSCO CUSIP 17275R102 11/12/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Carol Bartz Mgmt For For For 2 Elect M. Michele Burns Mgmt For For For 3 Elect Michael Capellas Mgmt For For For 4 Elect Larry Carter Mgmt For For For 5 Elect John Chambers Mgmt For For For 6 Elect Brian Halla Mgmt For For For 7 Elect John Hennessy Mgmt For For For 8 Elect Richard Kovacevich Mgmt For For For 9 Elect Roderick McGeary Mgmt For For For 10 Elect Michael Powell Mgmt For For For 11 Elect Arun Sarin Mgmt For For For 12 Elect Steven West Mgmt For For For 13 Elect Jerry Yang Mgmt For For For 14 Amendment to the 2005 Stock Mgmt For For For Incentive Plan 15 Amendment to the Employee Stock Mgmt For For For Purchase Plan 16 Ratification of Auditor Mgmt For For For 17 Shareholder Proposal Regarding ShrHldr Against Against For Formation of a Board Committee on Human Rights 18 Shareholder Proposal Regarding ShrHldr Against Against For Advisory Vote on Compensation (Say on Pay) 19 Shareholder Proposal Regarding ShrHldr Against Against For Report on Internet Fragmentation CME Group Inc Ticker Security ID: Meeting Date Meeting Status CME CUSIP 12572Q105 05/05/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Terrence Duffy Mgmt For Withhold Against 1.2 Elect Charles Carey Mgmt For Withhold Against 1.3 Elect Mark Cermak Mgmt For Withhold Against 1.4 Elect Martin Gepsman Mgmt For Withhold Against 1.5 Elect Leo Melamed Mgmt For Withhold Against 1.6 Elect Joseph Niciforo Mgmt For Withhold Against 1.7 Elect C.C. Odom II Mgmt For Withhold Against 1.8 Elect John Sandner Mgmt For Withhold Against 1.9 Elect Dennis Suskind Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For Coach, Inc. Ticker Security ID: Meeting Date Meeting Status COH CUSIP 189754104 11/05/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Lew Frankfort Mgmt For For For 1.2 Elect Susan Kropf Mgmt For For For 1.3 Elect Gary Loveman Mgmt For For For 1.4 Elect Ivan Menezes Mgmt For For For 1.5 Elect Irene Miller Mgmt For For For 1.6 Elect Michael Murphy Mgmt For For For 1.7 Elect Jide Zeitlin Mgmt For For For 2 Amendment to the 2004 Stock Mgmt For For For Incentive Award Plan 3 Shareholder Proposal Regarding ShrHldr Against Against For Cessation of Fur Use in Products Coca-Cola Enterprises Inc. Ticker Security ID: Meeting Date Meeting Status CCE CUSIP 191219104 04/23/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect L. Phillip Humann Mgmt For For For 1.2 Elect Suzanne Labarge Mgmt For For For 1.3 Elect Veronique Morali Mgmt For For For 1.4 Elect Phoebe Wood Mgmt For For For 2 Amendment to the 2007 Incentive Mgmt For For For Award Plan 3 Ratification of Auditor Mgmt For For For 4 Shareholder Proposal Regarding ShrHldr Against Against For Shareholder Approval of Severance Agreements Colgate-Palmolive Company Ticker Security ID: Meeting Date Meeting Status CL CUSIP 194162103 05/07/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect John Cahill Mgmt For For For 2 Elect Ian Cook Mgmt For For For 3 Elect Helene Gayle Mgmt For For For 4 Elect Ellen Hancock Mgmt For For For 5 Elect Joseph Jimenez Mgmt For For For 6 Elect David Johnson Mgmt For For For 7 Elect Richard Kogan Mgmt For For For 8 Elect Delano Lewis Mgmt For For For 9 Elect J. Pedro Reinhard Mgmt For For For 10 Elect Stephen Sadove Mgmt For For For 11 Ratification of Auditor Mgmt For For For 12 Advisory Vote on Executive Mgmt For For For Compensation 13 Shareholder Proposal Regarding ShrHldr For Against Against Reviewing Charitable Spending 14 Shareholder Proposal Regarding ShrHldr For Against Against Right to Call a Special Meeting Comcast Corporation Ticker Security ID: Meeting Date Meeting Status CMCSA CUSIP 20030N101 05/20/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect S. Decker Anstrom Mgmt For For For 1.2 Elect Kenneth Bacon Mgmt For For For 1.3 Elect Sheldon Bonovitz Mgmt For For For 1.4 Elect Edward Breen Mgmt For For For 1.5 Elect Julian Brodsky Mgmt For For For 1.6 Elect Joseph Collins Mgmt For For For 1.7 Elect J. Michael Cook Mgmt For For For 1.8 Elect Gerald Hassell Mgmt For For For 1.9 Elect Jeffrey Honickman Mgmt For For For 1.10 Elect Brian Roberts Mgmt For For For 1.11 Elect Ralph Roberts Mgmt For For For 1.12 Elect Judith Rodin Mgmt For For For 1.13 Elect Michael Sovern Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 2006 Cash Bonus Plan Mgmt For For For 4 Shareholder Proposal Regarding ShrHldr Against Against For Cumulative Voting 5 Shareholder Proposal Regarding ShrHldr Against Against For CEO Succession Planning 6 Shareholder Proposal Regarding ShrHldr Against Against For Independent Board Chairman Community Health Systems, Inc. Ticker Security ID: Meeting Date Meeting Status CYH CUSIP 203668108 05/18/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Repeal of Classified Board Mgmt For For For 2 Elect W. Larry Cash Mgmt For For For 3 Elect H. Mitchell Watson, Jr. Mgmt For For For 4 Ratification of Auditor Mgmt For For For Computer Sciences Corporation Ticker Security ID: Meeting Date Meeting Status CSC CUSIP 205363104 08/03/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Irving Bailey, II Mgmt For For For 1.2 Elect David Barram Mgmt For For For 1.3 Elect Stephen Baum Mgmt For For For 1.4 Elect Rodney Chase Mgmt For For For 1.5 Elect Judith Haberkorn Mgmt For For For 1.6 Elect Michael Laphen Mgmt For For For 1.7 Elect F. Warren McFarlan Mgmt For For For 1.8 Elect Chong Sup Park Mgmt For For For 1.9 Elect Thomas Patrick Mgmt For For For 2 Ratification of Auditor Mgmt For For For Conocophillips Ticker Security ID: Meeting Date Meeting Status COP CUSIP 20825C104 05/12/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Richard Armitage Mgmt For For For 2 Elect Richard Auchinleck Mgmt For For For 3 Elect James Copeland, Jr. Mgmt For For For 4 Elect Kenneth Duberstein Mgmt For For For 5 Elect Ruth Harkin Mgmt For For For 6 Elect Harold McGraw III Mgmt For For For 7 Elect James Mulva Mgmt For For For 8 Elect Robert Niblock Mgmt For For For 9 Elect Harald Norvik Mgmt For For For 10 Elect William Reilly Mgmt For For For 11 Elect Bobby Shackouls Mgmt For For For 12 Elect Victoria Tschinkel Mgmt For For For 13 Elect Kathryn Turner Mgmt For For For 14 Elect William Wade, Jr. Mgmt For For For 15 Ratification of Auditor Mgmt For Against Against 16 Shareholder Proposal Regarding ShrHldr Against Against For Risk Management Report 17 Shareholder Proposal Regarding ShrHldr Against Against For Reporting and Reducing Greenhouse Gas Emissions 18 Shareholder Proposal Regarding ShrHldr Against Against For Report on Oil Sands Operations 19 Shareholder Proposal Regarding ShrHldr Against Against For Louisiana Wetlands 20 Shareholder Proposal Regarding ShrHldr Against Against For the Financial Risks of Climate Change 21 Shareholder Proposal Regarding ShrHldr Against Against For TRI Chemicals 22 Shareholder Proposal Regarding ShrHldr Against Against For Adopting Sexual Orientation and Gender Identity Anti-Bias Policy 23 Shareholder Proposal Regarding ShrHldr Against Against For Political Contributions and Expenditure Report Costco Wholesale Corporation Ticker Security ID: Meeting Date Meeting Status COST CUSIP 22160K105 01/28/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Benjamin Carson, Sr. Mgmt For For For 1.2 Elect William Gates Mgmt For For For 1.3 Elect Hamilton James Mgmt For Withhold Against 1.4 Elect Jill Ruckelshaus Mgmt For For For 2 Amendment to the 2002 Stock Mgmt For For For Incentive Plan 3 Ratification of Auditor Mgmt For For For Covidien Public Limited Company Ticker Security ID: Meeting Date Meeting Status COV CUSIP G2554F105 03/16/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Elect Craig Arnold Mgmt For For For 3 Elect Robert Brust Mgmt For For For 4 Elect John Connors, Jr. Mgmt For For For 5 Elect Christopher Coughlin Mgmt For For For 6 Elect Timothy Donahue Mgmt For For For 7 Elect Kathy Herbert Mgmt For For For 8 Elect Randall Hogan, III Mgmt For For For 9 Elect Richard Meelia Mgmt For For For 10 Elect Dennis Reilley Mgmt For For For 11 Elect Tadataka Yamada Mgmt For For For 12 Elect Joseph Zaccagnino Mgmt For For For 13 Appointment of Auditor and Mgmt For For For Authority to Set Fees 14 Authority to Repurchase Shares Mgmt For For For 15 Authority to Reissue Treasury Mgmt For For For Shares CSX Corporation Ticker Security ID: Meeting Date Meeting Status CSX CUSIP 126408103 05/05/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Donna Alvarado Mgmt For For For 2 Elect Alexandre Behring Mgmt For For For 3 Elect John Breaux Mgmt For For For 4 Elect Steven Halverson Mgmt For For For 5 Elect Edward Kelly, III Mgmt For For For 6 Elect Gilbert Lamphere Mgmt For For For 7 Elect John McPherson Mgmt For For For 8 Elect Timothy O'Toole Mgmt For For For 9 Elect David Ratcliffe Mgmt For For For 10 Elect Donald Shepard Mgmt For For For 11 Elect Michael Ward Mgmt For For For 12 Ratification of Auditor Mgmt For For For 13 2010 Stock and Incentive Award Mgmt For For For Plan CVS Caremark Corporation Ticker Security ID: Meeting Date Meeting Status CVS CUSIP 126650100 05/12/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Edwin Banks Mgmt For For For 2 Elect C. David Brown II Mgmt For For For 3 Elect David Dorman Mgmt For For For 4 Elect Kristen Gibney Williams Mgmt For For For 5 Elect Marian Heard Mgmt For For For 6 Elect William Joyce Mgmt For For For 7 Elect Jean-Pierre Millon Mgmt For For For 8 Elect Terrence Murray Mgmt For For For 9 Elect C.A. Lance Piccolo Mgmt For For For 10 Elect Sheli Rosenberg Mgmt For For For 11 Elect Thomas Ryan Mgmt For For For 12 Elect Richard Swift Mgmt For For For 13 Ratification of Auditor Mgmt For For For 14 2010 Incentive Compensation Plan Mgmt For For For 15 Amendment to the Charter to Allow Mgmt For For For Shareholders to Call Special Meetings 16 Shareholder Proposal Regarding ShrHldr Against Against For Political Contributions and Expenditure Report 17 Shareholder Proposal Regarding ShrHldr Against Against For Climate Change Principles DIRECTV Ticker Security ID: Meeting Date Meeting Status DTV CUSIP 25490A101 06/03/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Neil Austrian Mgmt For For For 1.2 Elect Ralph Boyd, Jr. Mgmt For For For 1.3 Elect Paul Gould Mgmt For For For 1.4 Elect Charles Lee Mgmt For For For 1.5 Elect Peter Lund Mgmt For For For 1.6 Elect Gregory Maffei Mgmt For For For 1.7 Elect John Malone Mgmt For For For 1.8 Elect Nancy Newcomb Mgmt For For For 1.9 Elect Haim Saban Mgmt For For For 1.10 Elect Michael White Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 2010 Stock Plan Mgmt For For For 4 Executive Officer Cash Bonus Plan Mgmt For For For 5 Shareholder Proposal Regarding ShrHldr Against Against For Retention of Shares After Retirement DIRECTV Group Inc. Ticker Security ID: Meeting Date Meeting Status DTV CUSIP 25459L106 11/19/2009 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Agreement and Plan of Merger Mgmt For For For 2 Voting and Right of First Refusal Mgmt For For For 3 Right to Adjourn Meeting Mgmt For For For DISCOVER FINANCIAL SERVICES Ticker Security ID: Meeting Date Meeting Status DFS CUSIP 254709108 04/08/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Jeffrey Aronin Mgmt For For For 2 Elect Mary Bush Mgmt For For For 3 Elect Gregory Case Mgmt For For For 4 Elect Robert Devlin Mgmt For For For 5 Elect Cynthia Glassman Mgmt For For For 6 Elect Richard Lenny Mgmt For For For 7 Elect Thomas Maheras Mgmt For For For 8 Elect Michael Moskow Mgmt For For For 9 Elect David Nelms Mgmt For For For 10 Elect E. Follin Smith Mgmt For For For 11 Elect Lawrence Weinbach Mgmt For For For 12 Advisory Vote on Executive Mgmt For For For Compensation 13 Ratification of Auditor Mgmt For For For DISH NETWORK CORPORATION Ticker Security ID: Meeting Date Meeting Status DISH CUSIP 25470M109 05/03/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect James DeFranco Mgmt For Withhold Against 1.2 Elect Cantey Ergen Mgmt For Withhold Against 1.3 Elect Charles Ergen Mgmt For Withhold Against 1.4 Elect Steven Goodbarn Mgmt For Withhold Against 1.5 Elect Gary Howard Mgmt For Withhold Against 1.6 Elect David Moskowitz Mgmt For Withhold Against 1.7 Elect Tom Ortolf Mgmt For Withhold Against 1.8 Elect Carl Vogel Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For Dollar Thrifty Automotive Group, Inc. Ticker Security ID: Meeting Date Meeting Status DTG CUSIP 256743105 06/10/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Thomas Capo Mgmt For For For 1.2 Elect Maryann Keller Mgmt For For For 1.3 Elect Edward Lumley Mgmt For For For 1.4 Elect Richard Neu Mgmt For For For 1.5 Elect John Pope Mgmt For For For 1.6 Elect Scott Thompson Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Approval of the Management Mgmt For Against Against Objectives for Performance-Based Awards under the Long-Term Incentive Plan and Director Equity Plan DTE Energy Company Ticker Security ID: Meeting Date Meeting Status DTE CUSIP 233331107 05/06/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Anthony Earley, Jr. Mgmt For For For 1.2 Elect Allan Gilmour Mgmt For For For 1.3 Elect Frank Hennessey Mgmt For For For 1.4 Elect Gail McGovern Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For 3 Elimination of Cumulative Voting Mgmt For For For 4 Amendment to the 2006 Long-Term Mgmt For For For Incentive Plan 5 Shareholder Proposal Regarding ShrHldr Against Against For Political Contributions and Expenditure Report 6 Shareholder Proposal Regarding ShrHldr Against For Against Declassification of the Board E. I. du Pont de Nemours and Company Ticker Security ID: Meeting Date Meeting Status DD CUSIP 263534109 04/28/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Samuel Bodman Mgmt For For For 2 Elect Richard Brown Mgmt For For For 3 Elect Robert Brown Mgmt For For For 4 Elect Bertrand Collomb Mgmt For For For 5 Elect Curtis Crawford Mgmt For For For 6 Elect Alexander Cutler Mgmt For For For 7 Elect John Dillon Mgmt For For For 8 Elect Eleuthere Du Pont Mgmt For For For 9 Elect Marillyn Hewson Mgmt For For For 10 Elect Lois Juliber Mgmt For For For 11 Elect Ellen Kullman Mgmt For For For 12 Elect William Reilly Mgmt For For For 13 Ratification of Auditor Mgmt For For For 14 Shareholder Proposal Regarding ShrHldr Against Against For Advisory Vote on Compensation (Say on Pay) 15 Shareholder Proposal Regarding ShrHldr Against Against For Amendment to Human Rights Policy Regarding Seed Saving Rights Eaton Corporation Ticker Security ID: Meeting Date Meeting Status ETN CUSIP 278058102 04/28/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Todd Bluedorn Mgmt For For For 2 Elect Christopher Connor Mgmt For For For 3 Elect Michael Critelli Mgmt For For For 4 Elect Charles Golden Mgmt For For For 5 Elect Ernie Green Mgmt For For For 6 Ratification of Auditor Mgmt For For For Edison International Ticker Security ID: Meeting Date Meeting Status EIX CUSIP 281020107 04/22/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Jagjeet Bindra Mgmt For For For 1.2 Elect Vanessa Chang Mgmt For For For 1.3 Elect France Cordova Mgmt For For For 1.4 Elect Theodore Craver, Jr. Mgmt For For For 1.5 Elect Charles Curtis Mgmt For For For 1.6 Elect Bradford Freeman Mgmt For For For 1.7 Elect Luis Nogales Mgmt For For For 1.8 Elect Ronald Olson Mgmt For For For 1.9 Elect James Rosser Mgmt For For For 1.10 Elect Richard Schlosberg, III Mgmt For For For 1.11 Elect Thomas Sutton Mgmt For For For 1.12 Elect Brett White Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Advisory Vote on Executive Mgmt For For For Compensation 4 Shareholder Proposal Regarding ShrHldr Against Against For Advisory Vote on Executive Compensation (Say on Pay) El Paso Corporation Ticker Security ID: Meeting Date Meeting Status EP CUSIP 28336L109 05/19/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Juan Braniff Mgmt For For For 2 Elect David Crane Mgmt For For For 3 Elect Douglas Foshee Mgmt For For For 4 Elect Robert Goldman Mgmt For For For 5 Elect Anthony Hall, Jr. Mgmt For For For 6 Elect Thomas Hix Mgmt For For For 7 Elect Ferrell McClean Mgmt For For For 8 Elect Timothy Probert Mgmt For For For 9 Elect Steven Shapiro Mgmt For For For 10 Elect J. Michael Talbert Mgmt For For For 11 Elect Robert Vagt Mgmt For For For 12 Elect John Whitmire Mgmt For For For 13 Amendment to the 2005 Omnibus Mgmt For For For Incentive Compensation Plan 14 Ratification of Auditor Mgmt For For For EMC Corporation Ticker Security ID: Meeting Date Meeting Status EMC CUSIP 268648102 04/29/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Michael Brown Mgmt For For For 2 Elect Randolph Cowen Mgmt For For For 3 Elect Michael Cronin Mgmt For For For 4 Elect Gail Deegan Mgmt For For For 5 Elect James DiStasio Mgmt For For For 6 Elect John Egan Mgmt For For For 7 Elect Edmund Kelly Mgmt For For For 8 Elect Windle Priem Mgmt For For For 9 Elect Paul Sagan Mgmt For For For 10 Elect David Strohm Mgmt For For For 11 Elect Joseph Tucci Mgmt For For For 12 Ratification of Auditor Mgmt For For For 13 Shareholder Proposal Regarding ShrHldr Against Against For Right to Call a Special Meeting 14 Shareholder Proposal Regarding ShrHldr Against Against For Advisory Vote on Compensation (Say on Pay) ENSCO International Incorporated Ticker Security ID: Meeting Date Meeting Status ESV CUSIP 26874Q100 12/22/2009 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Reorganization from Delaware to Mgmt For For For the United Kingdom 2 Right to Adjourn Meeting Mgmt For For For Exxon Mobil Corporation Ticker Security ID: Meeting Date Meeting Status XOM CUSIP 30231G102 05/26/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Michael Boskin Mgmt For For For 1.2 Elect Peter Brabeck-Letmathe Mgmt For For For 1.3 Elect Larry Faulkner Mgmt For For For 1.4 Elect Jay Fishman Mgmt For For For 1.5 Elect Kenneth Frazier Mgmt For For For 1.6 Elect William George Mgmt For For For 1.7 Elect Marilyn Nelson Mgmt For For For 1.8 Elect Samuel Palmisano Mgmt For For For 1.9 Elect Steven Reinemund Mgmt For For For 1.10 Elect Rex Tillerson Mgmt For For For 1.11 Elect Edward Whitacre, Jr. Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding ShrHldr Against Against For Right to Call a Special Meeting 4 Shareholder Proposal Regarding ShrHldr Against Against For Reincorporation 5 Shareholder Proposal Regarding ShrHldr Against For Against Advisory Vote on Compensation (Say on Pay) 6 Shareholder Proposal Regarding ShrHldr Against Against For Adopting Sexual Orientation and Gender Identity Anti-Bias Policy 7 Shareholder Proposal Regarding ShrHldr Against Against For Human Right to Water 8 Shareholder Proposal Regarding ShrHldr Against Against For Louisiana Wetlands 9 Shareholder Proposal Regarding ShrHldr Against Against For Report on Oil Sands Operations 10 Shareholder Proposal Regarding ShrHldr Against Against For Report on Hydraulic Fracturing 11 Shareholder Proposal Regarding an ShrHldr Against Against For Energy Technology Report 12 Shareholder Proposal Regarding ShrHldr Against Against For Greenhouse Gas Emissions Goals 13 Shareholder Proposal Regarding ShrHldr Against Against For Report on Future Energy Trends First Midwest Bancorp, Inc. Ticker Security ID: Meeting Date Meeting Status FMBI CUSIP 320867104 05/19/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect James Gaffney Mgmt For For For 2 Elect Patrick McDonnell Mgmt For For For 3 Elect Michael Scudder Mgmt For For For 4 Elect John Sterling Mgmt For For For 5 Elect J.Stephen Vanderwoude Mgmt For For For 6 Ratification of Auditor Mgmt For For For 7 Amendments to the Omnibus Stock Mgmt For For For and Incentive Plan 8 Advisory Vote on Executive Mgmt For For For Compensation First Solar, Inc. Ticker Security ID: Meeting Date Meeting Status FSLR CUSIP 336433107 06/01/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Michael Ahearn Mgmt For For For 1.2 Elect Robert Gillette Mgmt For For For 1.3 Elect Craig Kennedy Mgmt For For For 1.4 Elect James Nolan Mgmt For For For 1.5 Elect William Post Mgmt For For For 1.6 Elect J. Thomas Presby Mgmt For For For 1.7 Elect Paul Stebbins Mgmt For For For 1.8 Elect Michael Sweeney Mgmt For For For 1.9 Elect Jose Villarreal Mgmt For For For 2 2010 Omnibus Incentive Mgmt For For For Compensation Plan 3 Associate Stock Purchase Plan Mgmt For For For 4 Ratification of Auditor Mgmt For For For Flushing Financial Corporation Ticker Security ID: Meeting Date Meeting Status FFIC CUSIP 343873105 05/18/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Gerard Tully, Sr. Mgmt For Withhold Against 1.2 Elect John Buran Mgmt For Withhold Against 1.3 Elect James Bennett Mgmt For Withhold Against 1.4 Elect Vincent Nicolosi Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For 3 Increase of Authorized Common Mgmt For For For Stock 4 Amendment to the 2005 Omnibus Mgmt For For For Incentive Plan FormFactor, Inc. Ticker Security ID: Meeting Date Meeting Status FORM CUSIP 346375108 05/20/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Chenming Hu Mgmt For For For 1.2 Elect Lothar Maier Mgmt For For For 2 Ratification of Auditor Mgmt For For For FOSTER WHEELER AG Ticker Security ID: Meeting Date Meeting Status FWLT CUSIP H27178104 05/05/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Eugene Atkinson Mgmt For For For 2 Elect Steven Demetriou Mgmt For For For 3 Elect Stephanie Hanbury-Brown Mgmt For For For 4 Elect Robert Flexon Mgmt For For For 5 Appointment of Auditor Mgmt For For For 6 Appointment of Auditor Mgmt For For For 7 Accounts and Reports Mgmt For For For 8 Ratification of Board and Mgmt For For For Management Acts 9 Allocation and Release of Additional Mgmt For For For Paid-In Capital from Capital Contribution to Reserves 10 Amendments to Articles to Change Mgmt For For For the Seat of Foster Wheeler 11 Amendments to Articles to Eliminate Mgmt For For For Requirement to List Citizenship of Shareholders in the Share Register 12 Amendments to Articles to Comply Mgmt For For For with the Newly Enacted Swiss Intermediary-Held Securities Act 13 Transaction of Other Business Mgmt For Against Against Freeport-McMoRan Copper & Gold Inc. Ticker Security ID: Meeting Date Meeting Status FCX CUSIP 35671D857 06/09/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Richard Adkerson Mgmt For For For 1.2 Elect Robert Allison, Jr. Mgmt For For For 1.3 Elect Robert Day Mgmt For For For 1.4 Elect Gerald Ford Mgmt For For For 1.5 Elect H. Devon Graham, Jr. Mgmt For For For 1.6 Elect Charles Krulak Mgmt For For For 1.7 Elect Bobby Lackey Mgmt For For For 1.8 Elect Jon Madonna Mgmt For For For 1.9 Elect Dustan McCoy Mgmt For For For 1.10 Elect James Moffett Mgmt For For For 1.11 Elect B. M. Rankin, Jr. Mgmt For For For 1.12 Elect Stephen Siegele Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the 2006 Stock Mgmt For For For Incentive Plan 4 Shareholder Proposal Regarding ShrHldr Against Against For Environmental Expertise on Board 5 Shareholder Proposal Regarding ShrHldr Against Against For Retention of Shares After Retirement Gannett Co., Inc. Ticker Security ID: Meeting Date Meeting Status GCI CUSIP 364730101 05/04/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Craig Dubow Mgmt For For For 1.2 Elect Howard Elias Mgmt For For For 1.3 Elect Arthur Harper Mgmt For For For 1.4 Elect John Louis Mgmt For For For 1.5 Elect Marjorie Magner Mgmt For For For 1.6 Elect Scott McCune Mgmt For For For 1.7 Elect Duncan McFarland Mgmt For For For 1.8 Elect Donna Shalala Mgmt For For For 1.9 Elect Neal Shapiro Mgmt For For For 1.10 Elect Karen Williams Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the 2001 Omnibus Mgmt For For For Incentive Compensation Plan 4 Shareholder Proposal Regarding ShrHldr Against For Against Restricting Tax Gross-up Payments Garmin Ltd. Ticker Security ID: Meeting Date Meeting Status GRMN CUSIP G37260109 05/20/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Gene Betts Mgmt For For For 1.2 Elect Thomas Poberezny Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the Employee Stock Mgmt For For For Purchase Plan 4 Reincorporation from the Cayman Mgmt For For For Islands to Switzerland 5 Right to Adjourn Meeting Mgmt For For For General Electric Company Ticker Security ID: Meeting Date Meeting Status GE CUSIP 369604103 04/28/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect W. Geoffrey Beattie Mgmt For For For 2 Elect James Cash, Jr. Mgmt For For For 3 Elect Sir William Castell Mgmt For For For 4 Elect Ann Fudge Mgmt For For For 5 Elect Susan Hockfield Mgmt For For For 6 Elect Jeffrey Immelt Mgmt For For For 7 Elect Andrea Jung Mgmt For For For 8 Elect Alan Lafley Mgmt For For For 9 Elect Robert Lane Mgmt For For For 10 Elect Ralph Larsen Mgmt For For For 11 Elect Rochelle Lazarus Mgmt For For For 12 Elect James Mulva Mgmt For For For 13 Elect Sam Nunn Mgmt For For For 14 Elect Roger Penske Mgmt For For For 15 Elect Robert Swieringa Mgmt For For For 16 Elect Douglas Warner III Mgmt For For For 17 Ratification of Auditor Mgmt For For For 18 Shareholder Proposal Regarding ShrHldr Against Against For Cumulative Voting 19 Shareholder Proposal Regarding ShrHldr Against Against For Right to Call a Special Meeting 20 Shareholder Proposal Regarding ShrHldr Against Against For Independent Board Chairman 21 Shareholder Proposal Regarding ShrHldr Against Against For Regarding Report on Ratio Between Executive and Employee Pay 22 Shareholder Proposal Regarding ShrHldr Against Against For Requiring Key Committee Directors To Receive Less Than 20% Against Votes 23 Shareholder Proposal Regarding ShrHldr Against Against For Advisory Vote on Compensation (Say on Pay) General Mills, Inc. Ticker Security ID: Meeting Date Meeting Status GIS CUSIP 370334104 09/21/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Bradbury Anderson Mgmt For For For 2 Elect R. Kerry Clark Mgmt For For For 3 Elect Paul Danos Mgmt For For For 4 Elect William Esrey Mgmt For For For 5 Elect Raymond Gilmartin Mgmt For For For 6 Elect Judith Hope Mgmt For For For 7 Elect Heidi Miller Mgmt For For For 8 Elect Hilda Ochoa-Brillembourg Mgmt For For For 9 Elect Steve Odland Mgmt For For For 10 Elect Kendall Powell Mgmt For For For 11 Elect Lois Quam Mgmt For For For 12 Elect Michael Rose Mgmt For For For 13 Elect Robert Ryan Mgmt For For For 14 Elect Dorothy Terrell Mgmt For For For 15 2009 Stock Compensation Plan Mgmt For Against Against 16 Ratification of Auditor Mgmt For For For 17 Shareholder Proposal Regarding ShrHldr Against Against For Advisory Vote on Executive Compensation (Say on Pay) Gerdau Ameristeel Corp. Ticker Security ID: Meeting Date Meeting Status GNA CUSIP 37373P105 05/12/2010 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Phillip Casey Mgmt For Withhold Against 1.2 Elect Joe Heffernan Mgmt For Withhold Against 1.3 Elect Jorge Gerdau Johannpeter Mgmt For Withhold Against 1.4 Elect Frederico Johannpeter Mgmt For Withhold Against 1.5 Elect Andre Johannpeter Mgmt For Withhold Against 1.6 Elect Claudio Gerdau Johannpeter Mgmt For Withhold Against 1.7 Elect J. Spencer Lanthier Mgmt For Withhold Against 1.8 Elect Mario Longhi Mgmt For Withhold Against 1.9 Elect Richard McCoy Mgmt For Withhold Against 1.10 Elect Rick Mills Mgmt For Withhold Against 1.11 Elect Arthur Scace Mgmt For Withhold Against 2 Appointment of Auditor and Mgmt For For For Authority to Set Fees 3 Equity Incentive Plan Mgmt For For For GLAXOSMITHKLINE PLC Ticker Security ID: Meeting Date Meeting Status GSK CUSIP 37733W105 05/06/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Directors' Remuneration Report Mgmt For For For 3 Elect Stephanie Burns Mgmt For Against Against 4 Elect Julian Heslop Mgmt For Against Against 5 Elect Sir Deryck Maughan Mgmt For Against Against 6 Elect Daniel Podolsky Mgmt For Against Against 7 Elect Sir Robert Wilson Mgmt For Against Against 8 Appointment of Auditor Mgmt For For For 9 Authority to Set Auditor's Fees Mgmt For For For 10 Authorisation of Political Donations Mgmt For For For 11 Authority to Issue Shares w/ Mgmt For For For Preemptive Rights 12 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 13 Authority to Repurchase Shares Mgmt For For For 14 Exemption from Statement of Mgmt For For For Senior Auditor's Name 15 Authority to Set General Meeting Mgmt For Against Against Notice Period at 14 Days 16 Adoption of New Articles Mgmt For For For Goodrich Corporation Ticker Security ID: Meeting Date Meeting Status GR CUSIP 382388106 04/20/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Carolyn Corvi Mgmt For For For 1.2 Elect Diane Creel Mgmt For For For 1.3 Elect George Davidson, Jr. Mgmt For For For 1.4 Elect Harris Deloach, Jr. Mgmt For For For 1.5 Elect James Griffith Mgmt For For For 1.6 Elect William Holland Mgmt For For For 1.7 Elect John Jumper Mgmt For For For 1.8 Elect Marshall Larsen Mgmt For For For 1.9 Elect Lloyd Newton Mgmt For For For 1.10 Elect Douglas Olesen Mgmt For For For 1.11 Elect Alfred Rankin, Jr. Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the Senior Executive Mgmt For For For Management Incentive Plan Google Inc. Ticker Security ID: Meeting Date Meeting Status GOOG CUSIP 38259P508 05/13/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Eric Schmidt Mgmt For For For 1.2 Elect Sergey Brin Mgmt For For For 1.3 Elect Larry Page Mgmt For For For 1.4 Elect L. John Doerr Mgmt For For For 1.5 Elect John Hennessy Mgmt For For For 1.6 Elect Ann Mather Mgmt For For For 1.7 Elect Paul Otellini Mgmt For For For 1.8 Elect K. Shriram Mgmt For For For 1.9 Elect Shirley Tilghman Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the 2004 Stock Plan Mgmt For Against Against 4 Shareholder Proposal Regarding ShrHldr Against Against For Sustainability Report 5 Shareholder Proposal Regarding ShrHldr Against Against For Behavorial Advertising 6 Shareholder Proposal Regarding ShrHldr Against Against For Human Rights in China Great Plains Energy Incorporated Ticker Security ID: Meeting Date Meeting Status GXP CUSIP 391164100 05/04/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect D.L. Bodde Mgmt For For For 1.2 Elect M.J.Chesser Mgmt For For For 1.3 Elect W.H. Downey Mgmt For For For 1.4 Elect R.C. Ferguson, Jr. Mgmt For For For 1.5 Elect G.D. Forsee Mgmt For For For 1.6 Elect J.A. Mitchell Mgmt For For For 1.7 Elect W.C. Nelson Mgmt For For For 1.8 Elect J.J. Sherman Mgmt For For For 1.9 Elect L.H. Talbott Mgmt For For For 1.10 Elect R.H. West Mgmt For For For 2 Ratification of Auditor Mgmt For For For Halliburton Company Ticker Security ID: Meeting Date Meeting Status HAL CUSIP 406216101 05/19/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Alan Bennett Mgmt For For For 2 Elect James Boyd Mgmt For For For 3 Elect Milton Carroll Mgmt For For For 4 Elect Nance Dicciani Mgmt For For For 5 Elect S. Malcolm Gillis Mgmt For For For 6 Elect James Hackett Mgmt For For For 7 Elect David Lesar Mgmt For For For 8 Elect Robert Malone Mgmt For For For 9 Elect J. Landis Martin Mgmt For For For 10 Elect Debra Reed Mgmt For For For 11 Ratification of Auditor Mgmt For For For 12 Shareholder Proposal Regarding ShrHldr Against Against For Review of Human Rights Policies 13 Shareholder Proposal Regarding ShrHldr Against Against For Political Contributions and Expenditure Report 14 Shareholder Proposal Regarding ShrHldr Against Against For Advisory Vote on Compensation (Say on Pay) 15 Shareholder Proposal Regarding ShrHldr Against Against For Right to Call a Special Meeting Hewlett-Packard Company Ticker Security ID: Meeting Date Meeting Status HPQ CUSIP 428236103 03/17/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Marc Andreessen Mgmt For For For 2 Elect Lawrence Babbio Jr. Mgmt For For For 3 Elect Sari Baldauf Mgmt For For For 4 Elect Rajiv Gupta Mgmt For For For 5 Elect John Hammergren Mgmt For For For 6 Elect Mark Hurd Mgmt For For For 7 Elect Joel Hyatt Mgmt For For For 8 Elect John Joyce Mgmt For For For 9 Elect Robert Ryan Mgmt For For For 10 Elect Lucille Salhany Mgmt For For For 11 Elect G. Kennedy Thompson Mgmt For For For 12 Ratification of Auditor Mgmt For For For 13 Amendment to the 2004 Stock Mgmt For For For Incentive Plan 14 Adopt Advisory Vote on Executive Mgmt For For For Compensation Hospira, Inc. Ticker Security ID: Meeting Date Meeting Status HSP CUSIP 441060100 05/11/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Connie Curran Mgmt For For For 2 Elect Heino von Prondzynski Mgmt For For For 3 Elect Mark Wheeler Mgmt For For For 4 Ratification of Auditor Mgmt For For For Huntsman Corporation Ticker Security ID: Meeting Date Meeting Status HUN CUSIP 447011107 05/06/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Nolan Archibald Mgmt For For For 1.2 Elect H. William Lichtenberger Mgmt For For For 1.3 Elect M. Anthony Burns Mgmt For For For 2 Ratification of Auditor Mgmt For For For IAC/Interactivecorp Ticker Security ID: Meeting Date Meeting Status IACI CUSIP 44919P508 06/15/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Edgar Bronfman, Jr. Mgmt For Withhold Against 1.2 Elect Barry Diller Mgmt For Withhold Against 1.3 Elect Victor Kaufman Mgmt For Withhold Against 1.4 Elect Donald Keough Mgmt For Withhold Against 1.5 Elect Bryan Lourd Mgmt For Withhold Against 1.6 Elect Arthur Martinez Mgmt For Withhold Against 1.7 Elect David Rosenblatt Mgmt For Withhold Against 1.8 Elect Alan Spoon Mgmt For Withhold Against 1.9 Elect Alexander von Furstenberg Mgmt For Withhold Against 1.10 Elect Richard Zannino Mgmt For Withhold Against 1.11 Elect Michael Zeisser Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For IESI-BFC Ltd. Ticker Security ID: Meeting Date Meeting Status BIN CUSIP 44951D108 06/02/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Keith Carrigan Mgmt For For For 1.2 Elect Daniel Dickinson Mgmt For For For 1.3 Elect Charles Flood Mgmt For For For 1.4 Elect James Forese Mgmt For For For 1.5 Elect Douglas Knight Mgmt For For For 1.6 Elect Daniel Milliard Mgmt For For For 2 Appointment of Auditor and Mgmt For For For Authority to Set Fees Integrated Device Technology, Inc. Ticker Security ID: Meeting Date Meeting Status IDTI CUSIP 458118106 09/17/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect John Schofield Mgmt For For For 1.2 Elect Lewis Eggebrecht Mgmt For For For 1.3 Elect Umesh Padval Mgmt For For For 1.4 Elect Gordon Parnell Mgmt For For For 1.5 Elect Donald Schrock Mgmt For For For 1.6 Elect Ron Smith Mgmt For For For 1.7 Elect Theodore Tewksbury Mgmt For For For 2 2009 Employee Stock Purchase Mgmt For For For Plan 3 One-time Option Exchange Mgmt For Against Against Program 4 Ratification of Auditor Mgmt For For For Integrys Energy Group, Inc. Ticker Security ID: Meeting Date Meeting Status TEG CUSIP 45822P105 05/13/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Keith Bailey Mgmt For For For 1.2 Elect Pastora Cafferty Mgmt For For For 1.3 Elect Ellen Carnahan Mgmt For For For 1.4 Elect Kathryn Hasselblad-Pascale Mgmt For For For 1.5 Elect John Higgins Mgmt For For For 1.6 Elect James Kemerling Mgmt For For For 1.7 Elect Michael Lavin Mgmt For For For 1.8 Elect William Protz, Jr. Mgmt For For For 1.9 Elect Charles Schrock Mgmt For For For 2 2010 Omnibus Incentive Mgmt For For For Compensation Plan 3 Ratification of Auditor Mgmt For For For Intel Corporation Ticker Security ID: Meeting Date Meeting Status INTC CUSIP 458140100 05/19/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Charlene Barshefsky Mgmt For Against Against 2 Elect Susan Decker Mgmt For For For 3 Elect John Donahoe Mgmt For Against Against 4 Elect Reed Hundt Mgmt For For For 5 Elect Paul Otellini Mgmt For For For 6 Elect James Plummer Mgmt For For For 7 Elect David Pottruck Mgmt For For For 8 Elect Jane Shaw Mgmt For For For 9 Elect Frank Yeary Mgmt For For For 10 Elect David Yoffie Mgmt For For For 11 Ratification of Auditor Mgmt For For For 12 Advisory Vote on Executive Mgmt For For For Compensation International Business Machines Corporation Ticker Security ID: Meeting Date Meeting Status IBM CUSIP 459200101 04/27/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Alain Belda Mgmt For For For 2 Elect Cathleen Black Mgmt For For For 3 Elect William Brody Mgmt For For For 4 Elect Kenneth Chenault Mgmt For For For 5 Elect Michael Eskew Mgmt For For For 6 Elect Shirley Jackson Mgmt For Against Against 7 Elect Andrew Liveris Mgmt For For For 8 Elect W. James McNerney, Jr. Mgmt For For For 9 Elect Taizo Nishimuro Mgmt For For For 10 Elect James Owens Mgmt For For For 11 Elect Samuel Palmisano Mgmt For For For 12 Elect Joan Spero Mgmt For For For 13 Elect Sidney Taurel Mgmt For For For 14 Elect Lorenzo Zambrano Mgmt For Against Against 15 Ratification of Auditor Mgmt For For For 16 Shareholder Proposal Regarding ShrHldr Against Against For Restricting Executive Compensation 17 Shareholder Proposal Regarding ShrHldr Against Against For Cumulative Voting 18 Shareholder Proposal Regarding ShrHldr Against Against For Right to Call a Special Meeting 19 Shareholder Proposal Regarding ShrHldr Against Against For Advisory Vote on Compensation (Say on Pay) International Mining Machinery Holdings Limited Ticker Security ID: Meeting Date Meeting Status 1683 CINS G48858107 06/15/2010 Voted Meeting Type Country of Trade Annual Cayman Islands Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Accounts and Reports Mgmt For For For 4 Elect Thomas Quinn Mgmt For Against Against 5 Elect Allen CHAN Kee-Kwan Mgmt For Against Against 6 Elect YE Youming Mgmt For Against Against 7 Elect LI Rubo Mgmt For Against Against 8 Elect John Jordan II Mgmt For Against Against 9 Directors' Fees Mgmt For For For 10 Appointment of Auditor and Mgmt For For For Authority to Set Fees 11 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 12 Authority to Repurchase Shares Mgmt For For For 13 Authority to Issue Repurchased Mgmt For For For Shares International Paper Company Ticker Security ID: Meeting Date Meeting Status IP CUSIP 460146103 05/10/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect David Bronczek Mgmt For Against Against 2 Elect Lynn Elsenhans Mgmt For For For 3 Elect John Faraci Mgmt For For For 4 Elect Stacey Mobley Mgmt For For For 5 Elect John Townsend, III Mgmt For For For 6 Elect William Walter Mgmt For For For 7 Elect J. Steven Whisler Mgmt For For For 8 Ratification of Auditor Mgmt For For For 9 Amendment to the By-Laws Mgmt For For For Regarding the Right to Call a Special Meeting Iridium Communications Inc. Ticker Security ID: Meeting Date Meeting Status IRDM CUSIP 46269C102 05/25/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Robert Niehaus Mgmt For For For 1.2 Elect J. Darrel Barros Mgmt For For For 1.3 Elect Scott Bok Mgmt For For For 1.4 Elect Thomas Canfield Mgmt For For For 1.5 Elect Peter Dawkins Mgmt For For For 1.6 Elect Matthew Desch Mgmt For For For 1.7 Elect Terry Jones Mgmt For For For 1.8 Elect Alvin Krongard Mgmt For For For 1.9 Elect Steven Pfeiffer Mgmt For For For 1.10 Elect Parker Rush Mgmt For For For 2 Ratification of Auditor Mgmt For For For J.C. Penney Company, Inc. Ticker Security ID: Meeting Date Meeting Status JCP CUSIP 708160106 05/21/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Colleen Barrett Mgmt For For For 2 Elect M. Anthony Burns Mgmt For For For 3 Elect Maxine Clark Mgmt For For For 4 Elect Thomas Engibous Mgmt For For For 5 Elect Kent Foster Mgmt For For For 6 Elect Geraldine Laybourne Mgmt For For For 7 Elect Burl Osborne Mgmt For For For 8 Elect Leonard Roberts Mgmt For For For 9 Elect Javier Teruel Mgmt For For For 10 Elect R. Gerald Turner Mgmt For For For 11 Elect Myron Ullman III Mgmt For For For 12 Elect Mary Beth West Mgmt For For For 13 Ratification of Auditor Mgmt For For For Johnson & Johnson Ticker Security ID: Meeting Date Meeting Status JNJ CUSIP 478160104 04/22/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Mary Coleman Mgmt For For For 2 Elect James Cullen Mgmt For For For 3 Elect Michael Johns Mgmt For For For 4 Elect Susan Lindquist Mgmt For For For 5 Elect Anne Mulcahy Mgmt For For For 6 Elect Leo Mullin Mgmt For For For 7 Elect William Perez Mgmt For For For 8 Elect Charles Prince Mgmt For For For 9 Elect David Satcher Mgmt For For For 10 Elect William Weldon Mgmt For For For 11 Ratification of Auditor Mgmt For For For 12 Shareholder Proposal Regarding ShrHldr Against Against For Advisory Vote on Executive Compensation (Say on Pay) 13 Shareholder Proposal Regarding ShrHldr Against Against For Right to Call a Special Meeting Joy Global Inc. Ticker Security ID: Meeting Date Meeting Status JOYG CUSIP 481165108 03/09/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Steven Gerard Mgmt For For For 1.2 Elect John Hanson Mgmt For For For 1.3 Elect Kenneth Johnsen Mgmt For For For 1.4 Elect Gale Klappa Mgmt For For For 1.5 Elect Richard Loynd Mgmt For For For 1.6 Elect P. Eric Siegert Mgmt For For For 1.7 Elect Michael Sutherlin Mgmt For For For 1.8 Elect James Tate Mgmt For For For 2 Ratification of Auditor Mgmt For For For JPMorgan Chase & Co. Ticker Security ID: Meeting Date Meeting Status JPM CUSIP 46625H100 05/18/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Crandall Bowles Mgmt For For For 2 Elect Stephen Burke Mgmt For For For 3 Elect David Cote Mgmt For For For 4 Elect James Crown Mgmt For For For 5 Elect James Dimon Mgmt For For For 6 Elect Ellen Futter Mgmt For For For 7 Elect William Gray, III Mgmt For For For 8 Elect Laban Jackson, Jr. Mgmt For For For 9 Elect David Novak Mgmt For For For 10 Elect Lee Raymond Mgmt For For For 11 Elect William Weldon Mgmt For For For 12 Ratification of Auditor Mgmt For For For 13 Advisory Vote on Executive Mgmt For For For Compensation 14 Shareholder Proposal Regarding ShrHldr Against Against For Affirmation of Political Nonpartisanship 15 Shareholder Proposal Regarding ShrHldr Against Against For Right to Call a Special Meeting 16 Shareholder Proposal Regarding ShrHldr Against Against For Report OTC Derivative Trading 17 Shareholder Proposal Regarding ShrHldr Against Against For Right to Act by Written Consent 18 Shareholder Proposal Regarding ShrHldr Against Against For Independent Board Chairman 19 Shareholder Proposal Regarding ShrHldr Against Against For Report of Ratio Between CEO and Employee Pay 20 Shareholder Proposal Regarding ShrHldr Against Against For Retention of Shares After Retirement Kellogg Company Ticker Security ID: Meeting Date Meeting Status K CUSIP 487836108 04/23/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Benjamin Carson, Sr. Mgmt For For For 1.2 Elect Gordon Gund Mgmt For For For 1.3 Elect Dorothy Johnson Mgmt For For For 1.4 Elect Ann Korologos Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding ShrHldr Against For Against Simple Majority Vote Kimberly-Clark Corporation Ticker Security ID: Meeting Date Meeting Status KMB CUSIP 494368103 04/29/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect John Alm Mgmt For For For 2 Elect Dennis Beresford Mgmt For For For 3 Elect John Bergstrom Mgmt For For For 4 Elect Abelardo Bru Mgmt For For For 5 Elect Robert Decherd Mgmt For For For 6 Elect Thomas Falk Mgmt For For For 7 Elect Mae Jemison Mgmt For For For 8 Elect James Jenness Mgmt For For For 9 Elect Ian Read Mgmt For For For 10 Elect Linda Rice Mgmt For For For 11 Elect Marc Shapiro Mgmt For For For 12 Elect G. Craig Sullivan Mgmt For For For 13 Ratification of Auditor Mgmt For For For 14 Shareholder Proposal Regarding ShrHldr Against Against For Right to Call a Special Meeting Kraft Foods Inc. Ticker Security ID: Meeting Date Meeting Status KFT CUSIP 50075N104 05/18/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Ajaypal Banga Mgmt For For For 2 Elect Myra Hart Mgmt For For For 3 Elect Lois Juliber Mgmt For For For 4 Elect Mark Ketchum Mgmt For For For 5 Elect Richard Lerner Mgmt For For For 6 Elect Mackey McDonald Mgmt For For For 7 Elect John Pope Mgmt For For For 8 Elect Fedric Reynolds Mgmt For For For 9 Elect Irene Rosenfeld Mgmt For For For 10 Elect Jean-Francois van Boxmeer Mgmt For For For 11 Elect Deborah Wright Mgmt For For For 12 Elect Frank Zarb Mgmt For For For 13 Ratification of Auditor Mgmt For For For 14 Shareholder Proposal Regarding ShrHldr Against Against For Right to Act by Written Consent L-3 Communications Holdings, Inc. Ticker Security ID: Meeting Date Meeting Status LLL CUSIP 502424104 04/27/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Claude Canizares Mgmt For For For 1.2 Elect Thomas Corcoran Mgmt For Withhold Against 1.3 Elect Lewis Kramer Mgmt For For For 1.4 Elect Alan Washkowitz Mgmt For For For 2 Amendment to the 2008 Long Term Mgmt For For For Performance Plan 3 Ratification of Auditor Mgmt For For For Lear Corporation Ticker Security ID: Meeting Date Meeting Status LEA CUSIP 521865204 05/13/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Ratification of Auditor Mgmt For Abstain Against Leggett & Platt, Incorporated Ticker Security ID: Meeting Date Meeting Status LEG CUSIP 524660107 05/13/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Robert Brunner Mgmt For For For 2 Elect Ralph Clark Mgmt For For For 3 Elect Robert Enloe, III Mgmt For For For 4 Elect Richard Fisher Mgmt For For For 5 Elect Matthew Flanigan Mgmt For For For 6 Elect Karl Glassman Mgmt For For For 7 Elect Ray Griffith Mgmt For For For 8 Elect David Haffner Mgmt For For For 9 Elect Joseph McClanathan Mgmt For For For 10 Elect Judy Odom Mgmt For For For 11 Elect Maurice Purnell, Jr. Mgmt For For For 12 Elect Phoebe Wood Mgmt For For For 13 Ratification of Auditor Mgmt For For For 14 Amendment to the Flexible Stock Mgmt For Against Against Plan 15 Shareholder Proposal Regarding ShrHldr Against Against For Adopting Sexual Orientation and Gender Identity Anti-Bias Policy LIBERTY MEDIA CORPORATION Ticker Security ID: Meeting Date Meeting Status LCAPA CUSIP 53071M302 06/24/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect John Malone Mgmt For Withhold Against 1.2 Elect Robert Bennett Mgmt For For For 1.3 Elect M. Ian Gilchrist Mgmt For For For 1.4 Elect Andrea Wong Mgmt For For For 2 2010 Incentive Plan Mgmt For For For 3 Ratification of Auditor Mgmt For For For Liberty Media Corporation (Entertainment) Ticker Security ID: Meeting Date Meeting Status LMDIA CUSIP 53071M500 11/19/2009 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Redemption Proposal Mgmt For For For 2 Minority Redemption Mgmt For For For 3 Merger Agreement Mgmt For For For 4 Contribution Proposal Mgmt For For For 5 Right to Adjourn Meeting Mgmt For For For Loews Corporation Ticker Security ID: Meeting Date Meeting Status L CUSIP 540424108 05/11/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Ann Berman Mgmt For Against Against 2 Elect Joseph Bower Mgmt For Against Against 3 Elect Charles Diker Mgmt For Against Against 4 Elect Jacob Frenkel Mgmt For Against Against 5 Elect Paul Fribourg Mgmt For Against Against 6 Elect Walter Harris Mgmt For Against Against 7 Elect Philip Laskawy Mgmt For Against Against 8 Elect Ken Miller Mgmt For Against Against 9 Elect Gloria Scott Mgmt For Against Against 10 Elect Andrew Tisch Mgmt For Against Against 11 Elect James Tisch Mgmt For Against Against 12 Elect Jonathan Tisch Mgmt For Against Against 13 Ratification of Auditor Mgmt For For For 14 Shareholder Proposal Regarding ShrHldr Against Against For Cumulative Voting Longtop Financial Technologies Limited Ticker Security ID: Meeting Date Meeting Status LFT CUSIP 54318P108 03/26/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Thomas Gurnee Mgmt For Withhold Against 1.2 Elect Zuyun Xue Mgmt For Withhold Against 2 Appointment of Auditor Mgmt For For For 3 Transaction of Other Business Mgmt For Against Against Lorillard, Inc. Ticker Security ID: Meeting Date Meeting Status LO CUSIP 544147101 05/20/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Virgis Colbert Mgmt For For For 1.2 Elect Richard Roedel Mgmt For For For 1.3 Elect David Taylor Mgmt For For For 2 Ratification of Auditor Mgmt For For For Macy's, Inc. Ticker Security ID: Meeting Date Meeting Status M CUSIP 55616P104 05/14/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Stephen Bollenbach Mgmt For For For 1.2 Elect Deirdre Connelly Mgmt For For For 1.3 Elect Meyer Feldberg Mgmt For For For 1.4 Elect Sara Levinson Mgmt For For For 1.5 Elect Terry Lundgren Mgmt For For For 1.6 Elect Joseph Neubauer Mgmt For For For 1.7 Elect Joseph Pichler Mgmt For For For 1.8 Elect Joyce Roche Mgmt For For For 1.9 Elect Craig Weatherup Mgmt For For For 1.10 Elect Marna Whittington Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Elimination of Supermajority Vote Mgmt For For For Requirements 4 Shareholder Proposal Regarding ShrHldr Against For Against Majority Vote for Election of Directors Manpower Inc. Ticker Security ID: Meeting Date Meeting Status MAN CUSIP 56418H100 04/27/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Gina Boswell Mgmt For For For 1.2 Elect Jack Greenberg Mgmt For For For 1.3 Elect Terry Hueneke Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to Articles to Provide Mgmt For For For For Majority Vote For Election of Directors 4 Amendment to Bylaws to Provide Mgmt For For For For Majority Vote For Election of Directors Marathon Oil Corporation Ticker Security ID: Meeting Date Meeting Status MRO CUSIP 565849106 04/28/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Gregory Boyce Mgmt For For For 2 Elect Clarence Cazalot, Jr. Mgmt For For For 3 Elect David Daberko Mgmt For For For 4 Elect William Davis, III Mgmt For For For 5 Elect Shirley Jackson Mgmt For Against Against 6 Elect Philip Lader Mgmt For For For 7 Elect Charles Lee Mgmt For For For 8 Elect Michael Phelps Mgmt For For For 9 Elect Dennis Reilley Mgmt For For For 10 Elect Seth Schofield Mgmt For For For 11 Elect John Snow Mgmt For For For 12 Elect Thomas Usher Mgmt For For For 13 Ratification of Auditor Mgmt For For For 14 Shareholder Proposal Regarding ShrHldr Against Against For Right to Call a Special Meeting 15 Shareholder Proposal Regarding ShrHldr Against Against For Advisory Vote on Executive Compensation (Say on Pay) Mattel, Inc. Ticker Security ID: Meeting Date Meeting Status MAT CUSIP 577081102 05/12/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Election of Directors Mgmt For For For 2 Elect Robert Eckert Mgmt For For For 3 Elect Frances Fergusson Mgmt For For For 4 Elect Tully Friedman Mgmt For For For 5 Elect Dominic Ng Mgmt For For For 6 Elect Vasant Prabhu Mgmt For For For 7 Elect Andrea Rich Mgmt For For For 8 Elect Ronald Sargent Mgmt For For For 9 Elect Dean Scarborough Mgmt For For For 10 Elect Christopher Sinclair Mgmt For For For 11 Elect G. Craig Sullivan Mgmt For For For 12 Elect Kathy White Mgmt For For For 13 2010 Equity and Long-Term Mgmt For For For Compensation Plan 14 Ratification of Auditor Mgmt For For For McDonald's Corporation Ticker Security ID: Meeting Date Meeting Status MCD CUSIP 580135101 05/20/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Walter Massey Mgmt For For For 2 Elect John Rogers, Jr. Mgmt For For For 3 Elect Roger Stone Mgmt For For For 4 Elect Miles White Mgmt For For For 5 Ratification of Auditor Mgmt For For For 6 Shareholder Proposal Regarding ShrHldr Against Against For Advisory Vote on Compensation (Say on Pay) 7 Shareholder Proposal Regarding ShrHldr Against For Against Simple Majority Vote 8 Shareholder Proposal Regarding ShrHldr Against Against For Controlled Atmosphere Killing 9 Shareholder Proposal Regarding ShrHldr Against Against For Cage-Free Eggs McKesson Corporation Ticker Security ID: Meeting Date Meeting Status MCK CUSIP 58155Q103 07/22/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Andy Bryant Mgmt For For For 2 Elect Wayne Budd Mgmt For For For 3 Elect John Hammergren Mgmt For For For 4 Elect Alton Irby, III Mgmt For For For 5 Elect M. Christine Jacobs Mgmt For For For 6 Elect Marie Knowles Mgmt For For For 7 Elect David Lawrence Mgmt For For For 8 Elect Edward Mueller Mgmt For For For 9 Elect Jane Shaw Mgmt For For For 10 Amendment to the 2005 Stock Plan Mgmt For For For 11 Ratification of Auditor Mgmt For For For 12 Shareholder Proposal Regarding ShrHldr Against Against For Retention of Shares After Retirement 13 Shareholder Proposal Regarding ShrHldr Against Against For Survivor Benefits (Golden Coffins) MeadWestvaco Corporation Ticker Security ID: Meeting Date Meeting Status MWV CUSIP 583334107 04/26/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Michael Campbell Mgmt For For For 2 Elect Thomas Cole, Jr. Mgmt For For For 3 Elect James Kaiser Mgmt For For For 4 Elect Richard Kelson Mgmt For For For 5 Elect James Kilts Mgmt For For For 6 Elect Susan Kropf Mgmt For For For 7 Elect Douglas Luke Mgmt For For For 8 Elect John Luke, Jr. Mgmt For For For 9 Elect Robert McCormack Mgmt For For For 10 Elect Timothy Powers Mgmt For For For 11 Elect Edward Straw Mgmt For For For 12 Elect Jane Warner Mgmt For For For 13 Ratification of Auditor Mgmt For For For 14 Shareholder Proposal Regarding ShrHldr Against Against For Right to Call a Special Meeting Medtronic, Inc. Ticker Security ID: Meeting Date Meeting Status MDT CUSIP 585055106 08/27/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Richard Anderson Mgmt For For For 1.2 Elect Victor Dzau Mgmt For For For 1.3 Elect William Hawkins Mgmt For For For 1.4 Elect Shirley Jackson Mgmt For For For 1.5 Elect Denise O'Leary Mgmt For For For 1.6 Elect Robert Pozen Mgmt For For For 1.7 Elect Jean-Pierre Rosso Mgmt For For For 1.8 Elect Jack Schuler Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the 2005 Employees Mgmt For For For Stock Purchase Plan 4 Amendment to the 2008 Stock Mgmt For For For Award and Incentive Plan Merck & Co., Inc. Ticker Security ID: Meeting Date Meeting Status MRK CUSIP 589331107 08/07/2009 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of the Merger Agreement Mgmt For For For MetLife, Inc. Ticker Security ID: Meeting Date Meeting Status MET CUSIP 59156R108 04/27/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect R. Glenn Hubbard Mgmt For For For 1.2 Elect Alfred Kelly, Jr. Mgmt For For For 1.3 Elect James Kilts Mgmt For For For 1.4 Elect David Satcher Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding ShrHldr Against Against For Cumulative Voting Microsoft Corporation Ticker Security ID: Meeting Date Meeting Status MSFT CUSIP 594918104 11/19/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect William Gates, III Mgmt For For For 2 Elect Steven Ballmer Mgmt For For For 3 Elect Dina Dublon Mgmt For For For 4 Elect Raymond Gilmartin Mgmt For For For 5 Elect Reed Hastings Mgmt For For For 6 Elect Maria Klawe Mgmt For For For 7 Elect David Marquardt Mgmt For For For 8 Elect Charles Noski Mgmt For For For 9 Elect Helmut Panke Mgmt For For For 10 Ratification of Auditor Mgmt For For For 11 Restoration of Right to Call a Mgmt For For For Special Meeting 12 Advisory Vote on Executive Mgmt For For For Compensation 13 Shareholder Proposal Regarding ShrHldr Against Against For Adoption of Principles for Health Care Reform 14 Shareholder Proposal Regarding ShrHldr Against Against For Charitable Contributions Molson Coors Brewing Company Ticker Security ID: Meeting Date Meeting Status TAP CUSIP 60871R209 06/02/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect John Cleghorn Mgmt For Withhold Against 1.2 Elect Charles Herington Mgmt For Withhold Against 1.3 Elect David O'Brien Mgmt For Withhold Against Monsanto Company Ticker Security ID: Meeting Date Meeting Status MON CUSIP 61166W101 01/26/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Frank AtLee, III Mgmt For For For 2 Elect David Chicoine Mgmt For For For 3 Elect Arthur Harper Mgmt For For For 4 Elect Gwendolyn King Mgmt For For For 5 Ratification of Auditor Mgmt For For For 6 Amendment to the 2005 Long-Term Mgmt For For For Incentive Plan Motorola, Inc. Ticker Security ID: Meeting Date Meeting Status MOT CUSIP 620076109 05/03/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Gregory Brown Mgmt For For For 2 Elect David Dorman Mgmt For For For 3 Elect William Hambrecht Mgmt For For For 4 Elect Sanjay Jha Mgmt For For For 5 Elect Keith Meister Mgmt For For For 6 Elect Thomas Meredith Mgmt For For For 7 Elect Samuel Scott III Mgmt For For For 8 Elect James Stengel Mgmt For For For 9 Elect Anthony Vinciquerra Mgmt For For For 10 Elect Douglas Warner III Mgmt For For For 11 Elect John White Mgmt For For For 12 Advisory Vote on Executive Mgmt For For For Compensation 13 Ratification of Auditor Mgmt For For For 14 Shareholder Proposal Regarding ShrHldr Against Against For Review of Global Human Rights Standards 15 Shareholder Proposal Regarding ShrHldr Against Against For Reincorporation Mueller Water Products, Inc. Ticker Security ID: Meeting Date Meeting Status MWA CUSIP 624758108 01/28/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Donald Boyce Mgmt For For For 1.2 Elect Howard Clark, Jr. Mgmt For For For 1.3 Elect Gregory Hyland Mgmt For For For 1.4 Elect Jerry Kolb Mgmt For For For 1.5 Elect Joseph Leonard Mgmt For For For 1.6 Elect Mark O'Brien Mgmt For For For 1.7 Elect Bernard Rethore Mgmt For For For 1.8 Elect Neil Springer Mgmt For For For 1.9 Elect Lydia Thomas Mgmt For For For 1.10 Elect Michael Tokarz Mgmt For Withhold Against 2 2010 Management Incentive Plan Mgmt For Abstain Against 3 Ratification of Auditor Mgmt For For For Nabors Industries Ltd. Ticker Security ID: Meeting Date Meeting Status NBR CUSIP G6359F103 06/01/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect John Lombardi Mgmt For Withhold Against 1.2 Elect James Payne Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding ShrHldr Against For Against Pay for Superior Performance 4 Shareholder Proposal Regarding ShrHldr Against For Against Advisory Vote on Compensation (Say on Pay) 5 Shareholder Proposal Regarding ShrHldr Against Against For Independent Board Chairman 6 Shareholder Proposal Regarding ShrHldr Against For Against Declassification of the Board National Oilwell Varco, Inc. Ticker Security ID: Meeting Date Meeting Status NOV CUSIP 637071101 05/12/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Ben Guill Mgmt For For For 2 Elect Roger Jarvis Mgmt For For For 3 Elect Eric Mattson Mgmt For For For 4 Ratification of Auditor Mgmt For For For NII Holdings, Inc. Ticker Security ID: Meeting Date Meeting Status NIHD CUSIP 62913F201 05/11/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Steven Dussek Mgmt For For For 1.2 Elect Donald Guthrie Mgmt For For For 1.3 Elect Steven Shindler Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the 2004 Incentive Mgmt For Against Against Compensation Plan Nintendo Company Limited Ticker Security ID: Meeting Date Meeting Status 7974 CINS J51699106 06/29/2010 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Allocation of Profits/Dividends Mgmt For For For 3 Elect Satoru Iwata Mgmt For For For 4 Elect Yoshihiro Mori Mgmt For For For 5 Elect Shinji Hatano Mgmt For For For 6 Elect Genyoh Takeda Mgmt For For For 7 Elect Shigeru Miyamoto Mgmt For For For 8 Elect Nobuo Nagai Mgmt For For For 9 Elect Masaharu Matsumoto Mgmt For For For 10 Elect Eiichi Suzuki Mgmt For For For 11 Elect Kazuo Kawahara Mgmt For For For 12 Elect Tatsumi Kimishima Mgmt For For For 13 Elect Kaoru Takemura Mgmt For For For 14 Elect Takashi Ozaki Mgmt For For For NiSource, Inc. Ticker Security ID: Meeting Date Meeting Status NI CUSIP 65473P105 05/11/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Richard Abdoo Mgmt For For For 2 Elect Steven Beering Mgmt For For For 3 Elect Dennis Foster Mgmt For For For 4 Elect Mike Jesanis Mgmt For For For 5 Elect Marty Kittrell Mgmt For For For 6 Elect W. Lee Nutter Mgmt For For For 7 Elect Deborah Parker Mgmt For For For 8 Elect Ian Rolland Mgmt For For For 9 Elect Robert Skaggs, Jr. Mgmt For For For 10 Elect Richard Thompson Mgmt For For For 11 Elect Carolyn Woo Mgmt For For For 12 Ratification of Auditor Mgmt For For For 13 Amendment to Add Right of Holders Mgmt For For For of 25% of Voting Power to Call a Special Meeting 14 2010 Omnibus Incentive Plan Mgmt For For For 15 Shareholder Proposal Regarding ShrHldr Against Against For Retention of Shares After Retirement Noble Corporation Ticker Security ID: Meeting Date Meeting Status NE CUSIP H5833N103 04/30/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Michael Cawley Mgmt For For For 1.2 Elect Gordon Hall Mgmt For For For 1.3 Elect Jack Little Mgmt For For For 2 Increase in Authorized Capital Mgmt For For For 3 Amendment to Par Value; Capital Mgmt For For For Distribution 4 Amendment to Par Value; Capital Mgmt For For For Distribution 5 Appointment of Auditor Mgmt For For For 6 Accounts and Reports Mgmt For For For 7 Ratification of Board and Mgmt For For For Management Acts Northrop Grumman Corporation Ticker Security ID: Meeting Date Meeting Status NOC CUSIP 666807102 05/19/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Wesley Bush Mgmt For For For 2 Elect Lewis Coleman Mgmt For For For 3 Elect Thomas Fargo Mgmt For For For 4 Elect Victor Fazio Mgmt For For For 5 Elect Donald Felsinger Mgmt For For For 6 Elect Stephen Frank Mgmt For For For 7 Elect Bruce Gordon Mgmt For For For 8 Elect Madeleine Kleiner Mgmt For For For 9 Elect Karl Krapek Mgmt For For For 10 Elect Richard Myers Mgmt For For For 11 Elect Aulana Peters Mgmt For For For 12 Elect Kevin Sharer Mgmt For For For 13 Ratification of Auditor Mgmt For For For 14 Amendment to Certificate Mgmt For For For Regarding to the Right to Call a Special Meeting 15 Amendment Certificate of Northrop Mgmt For For For Grumman Systems Corporation Regarding the Deletion of Company Shareholder Approvals for Certain Transactions 16 Shareholder Proposal Regarding ShrHldr Against Against For Reincorporation Novartis AG Ticker Security ID: Meeting Date Meeting Status NOVN CUSIP 66987V109 02/26/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Ratification of Board and Mgmt For For For Management Acts 3 Allocation of Profits/Dividends Mgmt For For For 4 Amendments to Articles Mgmt For For For 5 Amendment Regarding Advisory Mgmt For For For Vote on Compensation Policy 6 Elect Marjorie Yang Mgmt For For For 7 Elect Daniel Vasella Mgmt For For For 8 Elect Hans-Jorg Rudloff Mgmt For For For 9 Appointment of Auditor Mgmt For For For 10 Transaction of Other Business Mgmt For Against Against O'Reilly Automotive, Inc. Ticker Security ID: Meeting Date Meeting Status ORLY CUSIP 686091109 05/04/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Lawrence O'Reilly Mgmt For For For 2 Elect Rosalie O'Reilly-Wooten Mgmt For For For 3 Elect Thomas Hendrickson Mgmt For For For 4 Ratification of Auditor Mgmt For For For 5 Transaction of Other Business Mgmt For Against Against Occidental Petroleum Corporation Ticker Security ID: Meeting Date Meeting Status OXY CUSIP 674599105 05/07/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Spencer Abraham Mgmt For Against Against 2 Elect John Chalsty Mgmt For Against Against 3 Elect Stephen Chazen Mgmt For Against Against 4 Elect Edward Djerejian Mgmt For Against Against 5 Elect John Feick Mgmt For Against Against 6 Elect Carlos Gutierrez Mgmt For Against Against 7 Elect Ray Irani Mgmt For Against Against 8 Elect Irvin Maloney Mgmt For Against Against 9 Elect Avedick Poladian Mgmt For Against Against 10 Elect Rodolfo Segovia Mgmt For Against Against 11 Elect Aziz Syriani Mgmt For Against Against 12 Elect Rosemary Tomich Mgmt For Against Against 13 Elect Walter Weisman Mgmt For Against Against 14 Ratification of Auditor Mgmt For For For 15 Re-approval of Performance Goals Mgmt For For For under the 2005 Long-Term Incentive Plan 16 Advisory Vote on Executive Mgmt For Against Against Compensation 17 Shareholder Proposal Regarding ShrHldr Against Against For Restricting Executive Compensation 18 Shareholder Proposal Regarding ShrHldr Against Against For Independent Board Chairman 19 Shareholder Proposal Regarding ShrHldr Against Against For Right to Call a Special Meeting 20 Shareholder Proposal Regarding ShrHldr Against Against For Report on Host Country Regulations 21 Shareholder Proposal Regarding ShrHldr Against For Against Majority Vote for Election of Directors 22 Shareholder Proposal Regarding ShrHldr Against Against For Security of Chemical Facilities 23 Shareholder Proposal Regarding ShrHldr Against Against For Compensation in the Event of a Change of Control Omnicare, Inc. Ticker Security ID: Meeting Date Meeting Status OCR CUSIP 681904108 05/25/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect John Crotty Mgmt For For For 2 Elect Joel Gemunder Mgmt For For For 3 Elect Steven Heyer Mgmt For For For 4 Elect Andrea Lindell Mgmt For For For 5 Elect James Shelton Mgmt For For For 6 Elect John Timoney Mgmt For For For 7 Elect Amy Wallman Mgmt For For For 8 Ratification of Auditor Mgmt For For For ONEOK, Inc. Ticker Security ID: Meeting Date Meeting Status OKE CUSIP 682680103 05/20/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect James Day Mgmt For For For 2 Elect Julie Edwards Mgmt For For For 3 Elect William Ford Mgmt For For For 4 Elect John Gibson Mgmt For For For 5 Elect David Kyle Mgmt For For For 6 Elect Bert Mackie Mgmt For For For 7 Elect Jim Mogg Mgmt For For For 8 Elect Pattye Moore Mgmt For For For 9 Elect Gary Parker Mgmt For For For 10 Elect Eduardo Rodriguez Mgmt For For For 11 Elect Gerald Smith Mgmt For For For 12 Elect David Tippeconnic Mgmt For For For 13 Ratification of Auditor Mgmt For For For Oracle Corporation Ticker Security ID: Meeting Date Meeting Status ORCL CUSIP 68389X105 10/07/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Jeffrey Berg Mgmt For For For 1.2 Elect H. Raymond Bingham Mgmt For For For 1.3 Elect Michael Boskin Mgmt For For For 1.4 Elect Safra Catz Mgmt For For For 1.5 Elect Bruce Chizen Mgmt For For For 1.6 Elect George Conrades Mgmt For For For 1.7 Elect Lawrence Ellison Mgmt For For For 1.8 Elect Hector Garcia-Molina Mgmt For For For 1.9 Elect Jeffrey Henley Mgmt For For For 1.10 Elect Donald Lucas Mgmt For Withhold Against 1.11 Elect Charles Phillips, Jr. Mgmt For For For 1.12 Elect Naomi Seligman Mgmt For For For 2 2010 Executive Bonus Plan Mgmt For For For 3 Ratification of Auditor Mgmt For For For 4 Shareholder Proposal Regarding ShrHldr Against Against For Right to Call a Special Meeting 5 Shareholder Proposal Regarding ShrHldr Against Against For Advisory Vote on Compensation (Say on Pay) 6 Shareholder Proposal Regarding ShrHldr Against Against For Retention of Shares After Retirement Overseas Shipholding Group, Inc. Ticker Security ID: Meeting Date Meeting Status OSG CUSIP 690368105 06/02/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Morten Arntzen Mgmt For For For 1.2 Elect Oudi Recanati Mgmt For For For 1.3 Elect G. Allen Andreas III Mgmt For For For 1.4 Elect Alan Batkin Mgmt For For For 1.5 Elect Thomas Coleman Mgmt For For For 1.6 Elect Charles Fribourg Mgmt For For For 1.7 Elect Stanley Komaroff Mgmt For For For 1.8 Elect Solomon Merkin Mgmt For For For 1.9 Elect Joel Picket Mgmt For For For 1.10 Elect Ariel Recanati Mgmt For For For 1.11 Elect Thomas Robards Mgmt For For For 1.12 Elect Jean-Paul Vettier Mgmt For For For 1.13 Elect Michael Zimmerman Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the 2004 Stock Mgmt For Against Against Incentive Plan Owens-Illinois, Inc. Ticker Security ID: Meeting Date Meeting Status OI CUSIP 690768403 05/06/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Jay Geldmacher Mgmt For For For 1.2 Elect Albert Stroucken Mgmt For For For 1.3 Elect Dennis Williams Mgmt For For For 1.4 Elect Thomas Young Mgmt For For For 2 Ratification of Auditor Mgmt For For For PepsiCo, Inc. Ticker Security ID: Meeting Date Meeting Status PEP CUSIP 713448108 05/05/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Shona Brown Mgmt For For For 2 Elect Ian Cook Mgmt For For For 3 Elect Dina Dublon Mgmt For For For 4 Elect Victor Dzau Mgmt For For For 5 Elect Ray Hunt Mgmt For For For 6 Elect Alberto Ibarguen Mgmt For For For 7 Elect Arthur Martinez Mgmt For Against Against 8 Elect Indra Nooyi Mgmt For For For 9 Elect Sharon Rockefeller Mgmt For For For 10 Elect James Schiro Mgmt For For For 11 Elect Lloyd Trotter Mgmt For For For 12 Elect Daniel Vasella Mgmt For Against Against 13 Ratification of Auditor Mgmt For For For 14 Amendment to the 2007 Long-Term Mgmt For For For Incentive Plan 15 Shareholder Proposal Regarding ShrHldr Against Against For Reviewing Charitable Spending 16 Shareholder Proposal Regarding ShrHldr Against Against For Right to Call a Special Meeting 17 Shareholder Proposal Regarding ShrHldr Against Against For Report on Public Policy Issues Petrohawk Energy Corporation Ticker Security ID: Meeting Date Meeting Status HK CUSIP 716495106 05/20/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Thomas Fuller Mgmt For Withhold Against 1.2 Elect Robert Raynolds Mgmt For Withhold Against 1.3 Elect Stephen Smiley Mgmt For Withhold Against 1.4 Elect Christopher Viggiano Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For Pfizer Inc. Ticker Security ID: Meeting Date Meeting Status PFE CUSIP 717081103 04/22/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Dennis Ausiello Mgmt For For For 2 Elect Michael Brown Mgmt For For For 3 Elect M. Anthony Burns Mgmt For For For 4 Elect Robert Burt Mgmt For For For 5 Elect W. Don Cornwell Mgmt For For For 6 Elect Frances Fergusson Mgmt For For For 7 Elect William Gray, III Mgmt For For For 8 Elect Constance Horner Mgmt For For For 9 Elect James Kilts Mgmt For For For 10 Elect Jeffrey Kindler Mgmt For For For 11 Elect George Lorch Mgmt For For For 12 Elect John Mascotte Mgmt For For For 13 Elect Suzanne Nora Johnson Mgmt For For For 14 Elect Stephen Sanger Mgmt For For For 15 Elect William Steere, Jr. Mgmt For For For 16 Ratification of Auditor Mgmt For For For 17 Advisory Vote on Executive Mgmt For For For Compensation 18 Amendment to Bylaws Regarding Mgmt For For For the Right to Call a Special Meeting 19 Shareholder Proposal Regarding ShrHldr Against Against For Stock Option Policy Philip Morris International Inc. Ticker Security ID: Meeting Date Meeting Status PM CUSIP 718172109 05/12/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Harold Brown Mgmt For For For 2 Elect Mathis Cabiallavetta Mgmt For For For 3 Elect Louis Camilleri Mgmt For For For 4 Elect J. Dudley Fishburn Mgmt For For For 5 Elect Jennifer Li Mgmt For For For 6 Elect Graham Mackay Mgmt For For For 7 Elect Sergio Marchionne Mgmt For For For 8 Elect Lucio Noto Mgmt For For For 9 Elect Carlos Slim Helu Mgmt For For For 10 Elect Stephen Wolf Mgmt For For For 11 Ratification of Auditor Mgmt For For For 12 Shareholder Proposal Regarding ShrHldr Against Against For Food Insecurity and Tobacco Use 13 Shareholder Proposal Regarding ShrHldr Against Against For Human Rights Protocols PPG Industries, Inc. Ticker Security ID: Meeting Date Meeting Status PPG CUSIP 693506107 04/15/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect James Berges Mgmt For For For 1.2 Elect Victoria Haynes Mgmt For For For 1.3 Elect Martin Richenhagen Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding ShrHldr Against Against For Environmental Accountability Report Prudential Financial, Inc. Ticker Security ID: Meeting Date Meeting Status PRU CUSIP 744320102 05/11/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Election of Directors Mgmt For For For 2 Elect Gordon Bethune Mgmt For For For 3 Elect Gaston Caperton Mgmt For For For 4 Elect Gilbert Casellas Mgmt For For For 5 Elect James Cullen Mgmt For For For 6 Elect William Gray III Mgmt For For For 7 Elect Mark Grier Mgmt For For For 8 Elect Jon Hanson Mgmt For For For 9 Elect Constance Horner Mgmt For For For 10 Elect Karl Krapek Mgmt For For For 11 Elect Christine Poon Mgmt For For For 12 Elect John Strangfeld Mgmt For For For 13 Elect James Unruh Mgmt For For For 14 Ratification of Auditor Mgmt For For For 15 Advisory Vote on Executive Mgmt For For For Compensation Putnam Money Market Liquidity Fund Ticker Security ID: Meeting Date Meeting Status CUSIP 746763168 11/19/2009 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.01 Elect Ravi Akhoury Mgmt For For For 1.02 Elect Jameson Baxter Mgmt For For For 1.03 Elect Charles Curtis Mgmt For For For 1.04 Elect Robert Darretta Mgmt For For For 1.05 Elect Myra Drucker Mgmt For For For 1.06 Elect John Hill Mgmt For For For 1.07 Elect Paul Joskow Mgmt For For For 1.08 Elect Elizabeth Kennan Mgmt For For For 1.09 Elect Kenneth Leibler Mgmt For For For 1.10 Elect Robert Patterson Mgmt For For For 1.11 Elect George Putnam, III Mgmt For For For 1.12 Elect Robert Reynolds Mgmt For For For 1.13 Elect W. Thomas Stephens Mgmt For For For 1.14 Elect Richard Worley Mgmt For For For 2 Approving A Proposed New N/A N/A N/A N/A Management Contract For Your Fund 2.01 Approving A Proposed New N/A N/A N/A N/A Management Contract For Your Fund: With Both Fund Family Breakpoints And Performance Fees 2.02 Approving A Proposed New N/A N/A N/A N/A Management Contract For Your Fund: With Fund Family Breakpoints Only 2.03 Approving A Proposed New N/A N/A N/A N/A Management Contract For Your Fund: With Performance Fees Only 3 Approving An Amendment To Your Fund's Fundamental Investment Restriction With Respect To: 3.01 Investments in Commodities N/A N/A N/A N/A 3.02 Diversification of Investments N/A N/A N/A N/A 3.03 The Acquisition of Voting Securities N/A N/A N/A N/A 3.04 Borrowing N/A N/A N/A N/A 3.05 Making Loans N/A N/A N/A N/A 4 Approving An Amendment To Your Fund's Agreement And Declaration of Trust With Respect To: 4.01 The Duration Of The Trust N/A N/A N/A N/A 4.02 Redemption At The Option Of The N/A N/A N/A N/A Trust 5 Shareholders Request That The N/A N/A N/A N/A Board Institute Procedues To Prevent Holding Investments In Companies That, In The Judgment Of The Board, Substantially Contribute To Genocide Or Crimes Against Humanity, The Most Egregious Violations Of Human Rights. QUALCOMM Incorporated Ticker Security ID: Meeting Date Meeting Status QCOM CUSIP 747525103 03/02/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Barbara Alexander Mgmt For For For 1.2 Elect Stephen Bennett Mgmt For For For 1.3 Elect Donald Cruickshank Mgmt For For For 1.4 Elect Raymond Dittamore Mgmt For For For 1.5 Elect Thomas Horton Mgmt For For For 1.6 Elect Irwin Jacobs Mgmt For For For 1.7 Elect Paul Jacobs Mgmt For For For 1.8 Elect Robert Kahn Mgmt For For For 1.9 Elect Sherry Lansing Mgmt For For For 1.10 Elect Duane Nelles Mgmt For For For 1.11 Elect Brent Scowcroft Mgmt For For For 1.12 Elect Marc Stern Mgmt For For For 2 Amendment to the 2006 Long-Term Mgmt For Against Against Incentive Plan 3 Ratification of Auditor Mgmt For For For Qwest Communications International Inc. Ticker Security ID: Meeting Date Meeting Status Q CUSIP 749121109 05/12/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Edward Mueller Mgmt For For For 2 Elect Charles Biggs Mgmt For For For 3 Elect K. Dane Brooksher Mgmt For For For 4 Elect Peter Hellman Mgmt For For For 5 Elect R. David Hoover Mgmt For For For 6 Elect Patrick Martin Mgmt For For For 7 Elect Caroline Matthews Mgmt For For For 8 Elect Wayne Murdy Mgmt For For For 9 Elect Jan Murley Mgmt For For For 10 Elect Michael Roberts Mgmt For For For 11 Elect James Unruh Mgmt For For For 12 Elect Anthony Welters Mgmt For For For 13 Ratification of Auditor Mgmt For For For 14 Amendment to the Employee Stock Mgmt For For For Purchase Plan 15 Shareholder Proposal Regarding ShrHldr Against Against For Performance-Based Equity Compensation 16 Shareholder Proposal Regarding ShrHldr Against Against For Advisory Vote on Compensation (Say on Pay) 17 Shareholder Proposal Regarding ShrHldr Against Against For Independent Board Chairman 18 Shareholder Proposal Regarding ShrHldr Against Against For Right to Call a Special Meeting R.R. Donnelley & Sons Company Ticker Security ID: Meeting Date Meeting Status RRD CUSIP 257867101 05/20/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Thomas Quinlan, III Mgmt For For For 2 Elect Stephen Wolf Mgmt For For For 3 Elect Lee Chaden Mgmt For For For 4 Elect Judith Hamilton Mgmt For For For 5 Elect Susan Ivey Mgmt For For For 6 Elect Thomas Johnson Mgmt For For For 7 Elect John Pope Mgmt For For For 8 Elect Michael Riordan Mgmt For For For 9 Elect Oliver Sockwell Mgmt For For For 10 Ratification of Auditor Mgmt For For For 11 Shareholder Proposal Regarding a ShrHldr Against Against For Sustainable Procurement Policy 12 Shareholder Proposal Regarding ShrHldr Against Against For Compensation in the Event of a Change of Control Raytheon Company Ticker Security ID: Meeting Date Meeting Status RTN CUSIP 755111507 05/27/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Vernon Clark Mgmt For For For 2 Elect John Deutch Mgmt For For For 3 Elect Stephen Hadley Mgmt For For For 4 Elect Frederic Poses Mgmt For For For 5 Elect Michael Ruettgers Mgmt For For For 6 Elect Ronald Skates Mgmt For For For 7 Elect William Spivey Mgmt For For For 8 Elect Linda Stuntz Mgmt For For For 9 Elect William Swanson Mgmt For For For 10 Ratification of Auditor Mgmt For For For 11 Right to Call a Special Meeting Mgmt For For For 12 2010 Stock Plan Mgmt For For For 13 Shareholder Proposal Regarding ShrHldr Against Against For Advisory Vote on Compensation (Say on Pay) 14 Shareholder Proposal Regarding ShrHldr Against Against For Supplemental Executive Retirement Plans 15 Shareholder Proposal Regarding ShrHldr Against Against For Right to Act by Written Consent Reliance Steel & Aluminum Co. Ticker Security ID: Meeting Date Meeting Status RS CUSIP 759509102 05/19/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect David Hannah Mgmt For For For 1.2 Elect Mark Kaminski Mgmt For For For 1.3 Elect Gregg Mollins Mgmt For For For 1.4 Elect Andrew Sharkey, III Mgmt For For For 2 Shareholder Proposal Regarding ShrHldr Against For Against Declassification of the Board 3 Ratification of Auditor Mgmt For For For 4 Transaction of Other Business Mgmt For Against Against RenaissanceRe Holdings, Ltd. Ticker Security ID: Meeting Date Meeting Status RNR CUSIP G7496G103 05/18/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect William Hecht Mgmt For For For 1.2 Elect Henry Klehm III Mgmt For For For 1.3 Elect Ralph Levy Mgmt For For For 1.4 Elect Nicholas Trivisonno Mgmt For For For 2 2010 Performance Share Plan Mgmt For For For 3 Amendment to the 2001 Stock Mgmt For For For Incentive Plan 4 2010 Employee Stock Purchase Mgmt For For For Plan 5 Appointment of Auditor Mgmt For For For Republic Services, Inc. Ticker Security ID: Meeting Date Meeting Status RSG CUSIP 760759100 05/13/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect James O'Connor Mgmt For For For 2 Elect John Croghan Mgmt For For For 3 Elect James Crownover Mgmt For For For 4 Elect William Flynn Mgmt For For For 5 Elect David Foley Mgmt For For For 6 Elect Michael Larson Mgmt For For For 7 Elect Nolan Lehmann Mgmt For For For 8 Elect W. Lee Nutter Mgmt For For For 9 Elect Ramon Rodriguez Mgmt For For For 10 Elect Allan Sorensen Mgmt For For For 11 Elect John Trani Mgmt For For For 12 Elect Michael Wickham Mgmt For For For 13 Ratification of Auditor Mgmt For For For 14 Shareholder Proposal Regarding ShrHldr Against Against For Reviewing Political Contributions and Expenditure Report Ross Stores, Inc. Ticker Security ID: Meeting Date Meeting Status ROST CUSIP 778296103 05/19/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Michael Bush Mgmt For For For 1.2 Elect Norman Ferber Mgmt For For For 1.3 Elect Gregory Quesnel Mgmt For For For 2 Ratification of Auditor Mgmt For For For Ryder System, Inc. Ticker Security ID: Meeting Date Meeting Status R CUSIP 783549108 05/14/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect David Fuente Mgmt For Against Against 2 Elect Eugene Renna Mgmt For For For 3 Elect Abbie Smith Mgmt For For For 4 Ratification of Auditor Mgmt For For For 5 Amendment to the 2005 Equity Mgmt For For For Compensation 6 Amendment to the Stock Purchase Mgmt For For For Plan for Employees Safeway Inc. Ticker Security ID: Meeting Date Meeting Status SWY CUSIP 786514208 05/19/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Steven Burd Mgmt For For For 2 Elect Janet Grove Mgmt For For For 3 Elect Mohan Gyani Mgmt For For For 4 Elect Paul Hazen Mgmt For For For 5 Elect Frank Herringer Mgmt For For For 6 Elect Kenneth Oder Mgmt For For For 7 Elect Arun Sarin Mgmt For For For 8 Elect Michael Shannon Mgmt For For For 9 Elect William Tauscher Mgmt For For For 10 Amendment to the Certificate of Mgmt For For For Incorporation Regarding Special Shareholder Meetings 11 Ratification of Auditor Mgmt For For For 12 Shareholder Proposal Regarding ShrHldr Against Against For Cumulative Voting 13 Shareholder Proposal Regarding ShrHldr Against Against For Climate Change Principles 14 Shareholder Proposal Regarding ShrHldr Against Against For Death Benefits (Golden Coffins) 15 Shareholder Proposal Regarding ShrHldr Against Against For Controlled Atmosphere Killing SAIC, Inc. Ticker Security ID: Meeting Date Meeting Status SAI CUSIP 78390X101 06/18/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect France Cordova Mgmt For For For 1.2 Elect Jere Drummond Mgmt For For For 1.3 Elect Thomas Frist III Mgmt For For For 1.4 Elect John Hamre Mgmt For For For 1.5 Elect Walter Havenstein Mgmt For For For 1.6 Elect Miriam John Mgmt For For For 1.7 Elect Anita Jones Mgmt For For For 1.8 Elect John Jumper Mgmt For For For 1.9 Elect Harry Kraemer, Jr. Mgmt For For For 1.10 Elect Edward Sanderson, Jr. Mgmt For For For 1.11 Elect Louis Simpson Mgmt For For For 1.12 Elect A. Thomas Young Mgmt For For For 2 Ratification of Auditor Mgmt For For For Schlumberger N.V. (Schlumberger Limited) Ticker Security ID: Meeting Date Meeting Status SLB CUSIP 806857108 04/07/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Philippe Camus Mgmt For For For 1.2 Elect Jamie Gorelick Mgmt For For For 1.3 Elect Andrew Gould Mgmt For For For 1.4 Elect Tony Isaac Mgmt For For For 1.5 Elect Nikolay Kudryavtsev Mgmt For For For 1.6 Elect Adrian Lajous Mgmt For For For 1.7 Elect Michael Marks Mgmt For For For 1.8 Elect Leo Reif Mgmt For For For 1.9 Elect Tore Sandvold Mgmt For For For 1.10 Elect Henri Seydoux Mgmt For For For 1.11 Elect Peter Currie Mgmt For For For 1.12 Elect K.V. Kamath Mgmt For For For 2 Approval of Financial Statements Mgmt For For For and Dividends 3 2010 Stock Incentive Plan Mgmt For For For 4 Amendment to the Discounted Mgmt For For For Stock Purchase Plan 5 Appointment of Auditor Mgmt For For For Seagate Technology Ticker Security ID: Meeting Date Meeting Status STX CUSIP G7945J104 04/14/2010 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Reincorporation from the Cayman Mgmt For For For Islands to Ireland 2 Right to Adjourn Meeting Mgmt For For For 3 Authority to Reduce Share Capital Mgmt For For For 4 Creation of Distributable Reserves Mgmt For For For 5 Right to Adjourn Meeting Mgmt For For For Sealed Air Corporation Ticker Security ID: Meeting Date Meeting Status SEE CUSIP 81211K100 05/19/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Hank Brown Mgmt For For For 2 Elect Michael Chu Mgmt For For For 3 Elect Lawrence Codey Mgmt For For For 4 Elect Patrick Duff Mgmt For For For 5 Elect T. J. Dermot Dunphy Mgmt For For For 6 Elect Charles Farrell, Jr. Mgmt For For For 7 Elect William Hickey Mgmt For For For 8 Elect Jacqueline Kosecoff Mgmt For For For 9 Elect Kenneth Manning Mgmt For Against Against 10 Elect William Marino Mgmt For For For 11 Ratification of Auditor Mgmt For For For Sears Holdings Corporation Ticker Security ID: Meeting Date Meeting Status SHLD CUSIP 812350106 05/04/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect W. Bruce Johnson Mgmt For For For 1.2 Elect William Kunkler Mgmt For For For 1.3 Elect Edward Lampert Mgmt For For For 1.4 Elect Steven Mnuchin Mgmt For For For 1.5 Elect Ann Reese Mgmt For For For 1.6 Elect Emily Scott Mgmt For For For 1.7 Elect Thomas Tisch Mgmt For For For 2 Ratification of Auditor Mgmt For For For Solarfun Power Holdings Co. Ltd. Ticker Security ID: Meeting Date Meeting Status SOLF CUSIP 83415U108 12/10/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Election of Directors Mgmt For For For 2 Ratification of Auditor Mgmt For For For Somaxon Pharmaceuticals, Inc. Ticker Security ID: Meeting Date Meeting Status SOMX CUSIP 834453102 06/09/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Richard Pascoe Mgmt For For For 1.2 Elect Kurt von Emster Mgmt For For For 2 Ratification of Auditor Mgmt For For For Southwest Airlines Co. Ticker Security ID: Meeting Date Meeting Status LUV CUSIP 844741108 05/19/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect David Biegler Mgmt For For For 2 Elect Douglas Brooks Mgmt For For For 3 Elect William Cunningham Mgmt For For For 4 Elect John Denison Mgmt For For For 5 Elect Travis Johnson Mgmt For For For 6 Elect Gary Kelly Mgmt For For For 7 Elect Nancy Loeffler Mgmt For For For 8 Elect John Montford Mgmt For For For 9 Elect Daniel Villanueva Mgmt For For For 10 Amendment to the 2007 Equity Mgmt For For For Incentive Plan 11 Ratification of Auditor Mgmt For For For 12 Shareholder Proposal Regarding ShrHldr Against Against For Right to Act by Written Consent SPX Corporation Ticker Security ID: Meeting Date Meeting Status SPW CUSIP 784635104 05/06/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect J. Michael Fitzpatrick Mgmt For For For 2 Elect Albert Koch Mgmt For For For 3 Ratification of Auditor Mgmt For For For St. Jude Medical, Inc. Ticker Security ID: Meeting Date Meeting Status STJ CUSIP 790849103 05/07/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Stuart Essig Mgmt For For For 2 Elect Barbara Hill Mgmt For For For 3 Elect Michael Rocca Mgmt For For For 4 Ratification of Auditor Mgmt For For For 5 Shareholder Proposal Regarding ShrHldr Against Against For Sustainability Report Stryker Corporation Ticker Security ID: Meeting Date Meeting Status SYK CUSIP 863667101 04/27/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Howard Cox, Jr. Mgmt For For For 1.2 Elect Srikant Datar Mgmt For For For 1.3 Elect Donald Engelman Mgmt For For For 1.4 Elect Louis Francesconi Mgmt For For For 1.5 Elect Howard Lance Mgmt For For For 1.6 Elect Stephen MacMillan Mgmt For For For 1.7 Elect William Parfet Mgmt For For For 1.8 Elect Ronda Stryker Mgmt For For For 2 Ratification of Auditor Mgmt For For For SUPERVALU Inc. Ticker Security ID: Meeting Date Meeting Status SVU CUSIP 868536103 06/24/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Donald Chappel Mgmt For For For 2 Elect Irwin Cohen Mgmt For For For 3 Elect Ronald Daly Mgmt For For For 4 Elect Susan Engel Mgmt For For For 5 Elect Craig Herkert Mgmt For For For 6 Elect Charles Lillis Mgmt For Against Against 7 Elect Steven Rogers Mgmt For For For 8 Elect Matthew Rubel Mgmt For For For 9 Elect Wayne Sales Mgmt For For For 10 Elect Kathi Seifert Mgmt For For For 11 Ratification of Auditor Mgmt For For For 12 Adoption of Triennial Advisory Vote Mgmt For For For on Executive Compensation Target Corporation Ticker Security ID: Meeting Date Meeting Status TGT CUSIP 87612E106 06/09/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Calvin Darden Mgmt For For For 2 Elect Anne Mulcahy Mgmt For For For 3 Elect Stephen Sanger Mgmt For For For 4 Elect Gregg Steinhafel Mgmt For For For 5 Ratification of Auditor Mgmt For Abstain Against 6 Repeal of Classified Board Mgmt For For For 7 Elimination of Supermajority Mgmt For For For Requirement 8 Amendment and Restatement of the Mgmt For Abstain Against Articles of Incorporation 9 Shareholder Proposal Regarding ShrHldr Against Against For Advisory Vote on Compensation (Say on Pay) Tech Data Corporation Ticker Security ID: Meeting Date Meeting Status TECD CUSIP 878237106 06/02/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Charles Adair Mgmt For For For 2 Elect Maximilian Ardelt Mgmt For For For 3 Elect Harry Harczak, Jr. Mgmt For For For 4 Elect Savio Tung Mgmt For For For 5 Ratification of Auditor Mgmt For For For 6 Advisory Vote on Executive Mgmt For For For Compensation Tellabs, Inc. Ticker Security ID: Meeting Date Meeting Status TLAB CUSIP 879664100 04/29/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Michael Birck Mgmt For For For 2 Elect Linda Kahangi Mgmt For For For 3 Elect Robert Pullen Mgmt For For For 4 Elect Vincent Tobkin Mgmt For For For 5 Ratification of Auditor Mgmt For Against Against Texas Instruments Incorporated Ticker Security ID: Meeting Date Meeting Status TXN CUSIP 882508104 04/15/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Ralph Babb, Jr. Mgmt For For For 2 Elect David Boren Mgmt For For For 3 Elect Daniel Carp Mgmt For For For 4 Elect Carrie Cox Mgmt For For For 5 Elect David Goode Mgmt For For For 6 Elect Stephen MacMillan Mgmt For For For 7 Elect Pamela Patsley Mgmt For For For 8 Elect Wayne Sanders Mgmt For For For 9 Elect Ruth Simmons Mgmt For For For 10 Elect Richard Templeton Mgmt For For For 11 Elect Christine Whitman Mgmt For For For 12 Ratification of Auditor Mgmt For For For The AES Corporation Ticker Security ID: Meeting Date Meeting Status AES CUSIP 00130H105 04/22/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Samuel Bodman Mgmt For For For 1.2 Elect Paul Hanrahan Mgmt For For For 1.3 Elect Tarun Khanna Mgmt For For For 1.4 Elect John Koskinen Mgmt For For For 1.5 Elect Philip Lader Mgmt For For For 1.6 Elect Sandra Moose Mgmt For For For 1.7 Elect John Morse, Jr. Mgmt For For For 1.8 Elect Philip Odeen Mgmt For For For 1.9 Elect Charles Rossotti Mgmt For For For 1.10 Elect Sven Sandstrom Mgmt For For For 2 Amendment to the 2003 Long-Term Mgmt For For For Compensation Plan 3 Reapproval of the Performance Mgmt For For For Incentive Plan 4 Ratification of Auditor Mgmt For For For The Dow Chemical Company Ticker Security ID: Meeting Date Meeting Status DOW CUSIP 260543103 05/13/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Arnold Allemang Mgmt For For For 2 Elect Jacqueline Barton Mgmt For For For 3 Elect James Bell Mgmt For For For 4 Elect Jeff Fettig Mgmt For For For 5 Elect Barbara Franklin Mgmt For For For 6 Elect John Hess Mgmt For Against Against 7 Elect Andrew Liveris Mgmt For For For 8 Elect Paul Polman Mgmt For For For 9 Elect Dennis Reilley Mgmt For For For 10 Elect James Ringler Mgmt For Against Against 11 Elect Ruth Shaw Mgmt For For For 12 Elect Paul Stern Mgmt For For For 13 Ratification of Auditor Mgmt For For For 14 Amendment to Certificate of Mgmt For For For Incorporation Regarding the Right to Call Special Meetings 15 Shareholder Proposal Regarding ShrHldr Against Against For Environmental Remediation in the Midland Area 16 Shareholder Proposal Regarding ShrHldr Against Against For Retention of Shares After Retirement 17 Shareholder Proposal Regarding ShrHldr Against For Against Advisory Vote on Compensation (Say on Pay) The Estee Lauder Companies Inc. Ticker Security ID: Meeting Date Meeting Status EL CUSIP 518439104 11/13/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Rose Marie Bravo Mgmt For Withhold Against 1.2 Elect Paul Fribourg Mgmt For Withhold Against 1.3 Elect Mellody Hobson Mgmt For Withhold Against 1.4 Elect Irvine Hockaday, Jr. Mgmt For Withhold Against 1.5 Elect Barry Sternlicht Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For The Goldman Sachs Group, Inc. Ticker Security ID: Meeting Date Meeting Status GS CUSIP 38141G104 05/07/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Lloyd Blankfein Mgmt For For For 2 Elect John Bryan Mgmt For For For 3 Elect Gary Cohn Mgmt For For For 4 Elect Claes Dahlback Mgmt For For For 5 Elect Stephen Friedman Mgmt For For For 6 Elect William George Mgmt For For For 7 Elect James Johnson Mgmt For For For 8 Elect Lois Juliber Mgmt For For For 9 Elect Lakshmi Mittal Mgmt For For For 10 Elect James Schiro Mgmt For For For 11 Elect H. Lee Scott, Jr. Mgmt For For For 12 Ratification of Auditor Mgmt For For For 13 Advisory Vote on Executive Mgmt For For For Compensation 14 Elimination of Supermajority Mgmt For For For Requirement 15 Amendment to Certificate of Mgmt For For For Incorporation Regarding the Right to Call Special Meetings 16 Shareholder Proposal Regarding ShrHldr Against Against For Cumulative Voting 17 Shareholder Proposal Regarding ShrHldr Against Against For Report OTC Derivative Trading 18 Shareholder Proposal Regarding ShrHldr Against Against For Independent Board Chairman 19 Shareholder Proposal Regarding ShrHldr Against Against For Political Contributions and Expenditure Report 20 Shareholder Proposal Regarding ShrHldr Against Against For Report on Climate Policy 21 Shareholder Proposal Regarding ShrHldr Against Against For Report on Ratio Between Executive and Employee Pay 22 Shareholder Proposal Regarding ShrHldr Against Against For Retention of Shares After Retirement The Hartford Financial Services Group, Inc. Ticker Security ID: Meeting Date Meeting Status HIG CUSIP 416515104 05/19/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Robert Allardice, III Mgmt For For For 2 Elect Trevor Fetter Mgmt For For For 3 Elect Paul Kirk, Jr. Mgmt For For For 4 Elect Liam McGee Mgmt For For For 5 Elect Gail McGovern Mgmt For For For 6 Elect Michael Morris Mgmt For For For 7 Elect Thomas Renyi Mgmt For For For 8 Elect Charles Strauss Mgmt For For For 9 Elect H. Patrick Swygert Mgmt For For For 10 Ratification of Auditor Mgmt For For For 11 2010 Incentive Stock Plan Mgmt For For For 12 Approve Material Terms of the Mgmt For For For Executive Bonus Program 13 Shareholder Proposal ShrHldr Against Against For Reimbursement of Solicitation Expenses The Home Depot, Inc. Ticker Security ID: Meeting Date Meeting Status HD CUSIP 437076102 05/20/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect F. Duane Ackerman Mgmt For For For 2 Elect David Batchelder Mgmt For For For 3 Elect Francis Blake Mgmt For For For 4 Elect Ari Bousbib Mgmt For For For 5 Elect Gregory Brenneman Mgmt For For For 6 Elect Albert Carey Mgmt For For For 7 Elect Armando Codina Mgmt For For For 8 Elect Bonnie Hill Mgmt For For For 9 Elect Karen Katen Mgmt For For For 10 Ratification of Auditor Mgmt For For For 11 Approval of Material Terms of Mgmt For For For Performance Goals Under the 2005 Omnibus Stock Incentive Plan 12 Shareholder Proposal Regarding ShrHldr Against Against For Cumulative Voting 13 Shareholder Proposal Regarding ShrHldr Against Against For Advisory Vote on Compensation (Say on Pay) 14 Shareholder Proposal Regarding ShrHldr Against Against For Right to Call a Special Meeting 15 Shareholder Proposal Regarding ShrHldr Against Against For Right to Act by Written Consent 16 Shareholder Proposal Regarding ShrHldr Against Against For Independent Board Chairman 17 Shareholder Proposal Regarding ShrHldr Against Against For Employment Diversity Report 18 Shareholder Proposal Regarding ShrHldr Against Against For Reincorporation The Lubrizol Corporation Ticker Security ID: Meeting Date Meeting Status LZ CUSIP 549271104 04/27/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Edward Campbell Mgmt For For For 1.2 Elect James Hambrick Mgmt For For For 1.3 Elect Gordon Harnett Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 2010 Stock Incentive Plan Mgmt For For For The PNC Financial Services Group, Inc. Ticker Security ID: Meeting Date Meeting Status PNC CUSIP 693475105 04/27/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Richard Berndt Mgmt For Against Against 2 Elect Charles Bunch Mgmt For For For 3 Elect Paul Chellgren Mgmt For For For 4 Elect Robert Clay Mgmt For For For 5 Elect Kay James Mgmt For For For 6 Elect Richard Kelson Mgmt For For For 7 Elect Bruce Lindsay Mgmt For For For 8 Elect Anthony Massaro Mgmt For For For 9 Elect Jane Pepper Mgmt For For For 10 Elect James Rohr Mgmt For For For 11 Elect Donald Shepard Mgmt For For For 12 Elect Lorene Steffes Mgmt For For For 13 Elect Dennis Strigl Mgmt For For For 14 Elect Stephen Thieke Mgmt For For For 15 Elect Thomas Usher Mgmt For For For 16 Elect George Walls, Jr. Mgmt For For For 17 Elect Helge Wehmeier Mgmt For For For 18 Ratification of Auditor Mgmt For For For 19 Advisory Vote on Executive Mgmt For For For Compensation 20 Shareholder Proposal Regarding ShrHldr Against Against For Shareholder Approval of Golden Parachutes 21 Shareholder Proposal Regarding ShrHldr Against Against For Non-Deductible Compensation The Procter & Gamble Company Ticker Security ID: Meeting Date Meeting Status PG CUSIP 742718109 10/13/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Kenneth Chenault Mgmt For For For 2 Elect Scott Cook Mgmt For Against Against 3 Elect Rajat Gupta Mgmt For For For 4 Elect Alan Lafley Mgmt For For For 5 Elect Charles Lee Mgmt For For For 6 Elect Lynn Martin Mgmt For For For 7 Elect Robert McDonald Mgmt For For For 8 Elect W. James McNerney, Jr. Mgmt For For For 9 Elect Johnathan Rodgers Mgmt For For For 10 Elect Ralph Snyderman Mgmt For For For 11 Elect Mary Agnes Wilderotter Mgmt For For For 12 Elect Patricia Woertz Mgmt For For For 13 Elect Ernesto Zedillo Mgmt For For For 14 Ratification of Auditor Mgmt For For For 15 Amendments to Code of Mgmt For For For Regulations 16 2009 Stock and Incentive Mgmt For For For Compensation Plan 17 Shareholder Proposal Regarding ShrHldr Against Against For Cumulative Voting 18 Shareholder Proposal Regarding ShrHldr Against Against For Advisory Vote on Compensation (Say on Pay) The Shaw Group Inc. Ticker Security ID: Meeting Date Meeting Status SHAW CUSIP 820280105 01/26/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect J.M. Bernhard, Jr. Mgmt For For For 1.2 Elect James Barker Mgmt For For For 1.3 Elect Thomas Capps Mgmt For For For 1.4 Elect Daniel Hoffler Mgmt For For For 1.5 Elect David Hoyle Mgmt For For For 1.6 Elect Michael Mancuso Mgmt For For For 1.7 Elect Albert McAlister Mgmt For For For 1.8 Elect Stephen Tritch Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Transaction of Other Business Mgmt For Against Against The Timken Company Ticker Security ID: Meeting Date Meeting Status TKR CUSIP 887389104 05/11/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect James Griffith Mgmt For Withhold Against 1.2 Elect John Luke, Jr. Mgmt For Withhold Against 1.3 Elect Frank Sullivan Mgmt For Withhold Against 1.4 Elect Ward Timken Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For 3 Amendment to the Senior Executive Mgmt For For For Management Performance Plan 4 Amendment to Declassify the Board Mgmt For For For 5 Amendments to Allow the Board to Mgmt For Against Against Amend the Company's Regulations The Travelers Companies, Inc. Ticker Security ID: Meeting Date Meeting Status TRV CUSIP 89417E109 05/04/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Alan Beller Mgmt For For For 2 Elect John Dasburg Mgmt For For For 3 Elect Janet Dolan Mgmt For For For 4 Elect Kenneth Duberstein Mgmt For For For 5 Elect Jay Fishman Mgmt For For For 6 Elect Lawrence Graev Mgmt For For For 7 Elect Patricia Higgins Mgmt For For For 8 Elect Thomas Hodgson Mgmt For For For 9 Elect Cleve Killingsworth, Jr. Mgmt For For For 10 Elect Blythe McGarvie Mgmt For For For 11 Elect Donald Shepard Mgmt For For For 12 Elect Laurie Thomsen Mgmt For For For 13 Ratification of Auditor Mgmt For For For The Walt Disney Company Ticker Security ID: Meeting Date Meeting Status DIS CUSIP 254687106 03/10/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Susan Arnold Mgmt For For For 2 Elect John Bryson Mgmt For For For 3 Elect John Chen Mgmt For For For 4 Elect Judith Estrin Mgmt For For For 5 Elect Robert Iger Mgmt For For For 6 Elect Steven Jobs Mgmt For Against Against 7 Elect Fred Langhammer Mgmt For For For 8 Elect Aylwin Lewis Mgmt For For For 9 Elect Monica Lozano Mgmt For For For 10 Elect Robert Matschullat Mgmt For For For 11 Elect John Pepper, Jr. Mgmt For For For 12 Elect Sheryl Sandberg Mgmt For For For 13 Elect Orin Smith Mgmt For For For 14 Ratification of Auditor Mgmt For For For 15 Amendment to the 2005 Stock Mgmt For For For Incentive Plan 16 Amendment to Supermajority Mgmt For For For Requirement Regarding Interested Person Transactions 17 Elimination of Supermajority Mgmt For For For Requirement for Bylaw Amendments 18 Amendment to the Certificate of Mgmt For For For Incorporation Regarding Tracking Stock Provisions 19 Amendment to the Certificate of Mgmt For For For Incorporation Regarding Classified Board Transition Provisions 20 Shareholder Proposal Regarding ShrHldr Against Against For Advisory Vote on Compensation (Say on Pay) 21 Shareholder Proposal Regarding Ex ShrHldr Against Against For Gay Non-Discrimination Policy Time Warner Inc. Ticker Security ID: Meeting Date Meeting Status TWX CUSIP 887317303 05/21/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect James Barksdale Mgmt For Against Against 2 Elect William Barr Mgmt For Against Against 3 Elect Jeffrey Bewkes Mgmt For Against Against 4 Elect Stephen Bollenbach Mgmt For Against Against 5 Elect Frank Caufield Mgmt For Against Against 6 Elect Robert Clark Mgmt For Against Against 7 Elect Mathias Dopfner Mgmt For Against Against 8 Elect Jessica Einhorn Mgmt For Against Against 9 Elect Fred Hassan Mgmt For Against Against 10 Elect Michael Miles Mgmt For Against Against 11 Elect Kenneth Novack Mgmt For Against Against 12 Elect Deborah Wright Mgmt For Against Against 13 Ratification of Auditor Mgmt For For For 14 2010 Stock Incentive Plan Mgmt For For For 15 Amendment to the Bylaws Mgmt For For For Regarding the Right to Call a Special Meeting 16 Shareholder Proposal Regarding ShrHldr Against For Against Simple Majority Vote 17 Shareholder Proposal Regarding ShrHldr Against Against For Retention of Shares After Retirement 18 Shareholder Proposal Regarding ShrHldr Against For Against Advisory Vote on Compensation (Say on Pay) Transocean Ltd. Ticker Security ID: Meeting Date Meeting Status RIG CUSIP H8817H100 05/14/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Ratification of Board Acts Mgmt For For For 3 Allocation of Profits/Dividends Mgmt For For For 4 Amendments to Articles to Change Mgmt For For For Place of Incorportation 5 Renewal of Share Capital Mgmt For For For 6 Amendment to Par Value Mgmt For For For 7 Amendments to Articles to Comply Mgmt For For For with The Swiss Federal Act on Intermediated Securities ("FISA") 8 Elect Steven Newman Mgmt For For For 9 Elect Thomas Cason Mgmt For For For 10 Elect Robert Sprague Mgmt For For For 11 Elect J. Michael Talbert Mgmt For For For 12 Elect John Whitmire Mgmt For For For 13 Appointment of Auditor Mgmt For For For TYCO ELECTRONICS LTD. Ticker Security ID: Meeting Date Meeting Status TEL CUSIP H8912P106 10/08/2009 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of Dividend in the Form of Mgmt For For For a Reduction of Par Value 2 Right to Adjourn Meeting Mgmt For For For Tyco International Ltd. Ticker Security ID: Meeting Date Meeting Status TYC CUSIP H89128104 03/10/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Ratification of Board Acts Mgmt For For For 3.1 Elect Edward Breen Mgmt For For For 3.2 Elect Michael Daniels Mgmt For For For 3.3 Elect Timothy Donahue Mgmt For For For 3.4 Elect Brian Duperreault Mgmt For For For 3.5 Elect Bruce Gordon Mgmt For For For 3.6 Elect Rajiv Gupta Mgmt For For For 3.7 Elect John Krol Mgmt For For For 3.8 Elect Brendan O'Neill Mgmt For For For 3.9 Elect William Stavropoulos Mgmt For For For 3.10 Elect Sandra Wijnberg Mgmt For For For 3.11 Elect R. David Yost Mgmt For For For 4 Appointment of Auditor Mgmt For For For 5 Appointment of Auditor Mgmt For For For 6 Appointment of Special Auditor Mgmt For For For 7 Allocation of Profits/Dividends Mgmt For For For 8 Special Dividend/Reduction in Par Mgmt For For For Value 9 Adoption of Plurality Vote in Mgmt For For For Contested Elections 10 Transaction of Other Business Mgmt For Against Against Unisys Corporation Ticker Security ID: Meeting Date Meeting Status UIS CUSIP 909214306 04/29/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Amendment to Declassify the Board Mgmt For For For 2 Increase the Mandatory Retirement Mgmt For Against Against Age 3 Decrease in the Maximum and Mgmt For For For Minimum Board Size Requirements 4 Elect Henry Duques Mgmt For For For 5 Elect Theodore Martin Mgmt For For For 6 Elect Charles McQuade Mgmt For For For 7 Ratification of Auditor Mgmt For For For 8 Unisys Corporation 2010 Long Term Mgmt For For For Incentive and Equity Compensation Plan United Community Banks, Inc. Ticker Security ID: Meeting Date Meeting Status UCBI CUSIP 90984P105 05/26/2010 Take No Action Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Jimmy C. Tallent Mgmt For TNA N/A 1.2 Elect Robert Head, Jr. Mgmt For TNA N/A 1.3 Elect W. C. Nelson, Jr. Mgmt For TNA N/A 1.4 Elect Robert Blalock Mgmt For TNA N/A 1.5 Elect L. Cathy Cox Mgmt For TNA N/A 1.6 Elect Hoyt Holloway Mgmt For TNA N/A 1.7 Elect John Stephens Mgmt For TNA N/A 1.8 Elect Tim Wallis Mgmt For TNA N/A 2 Increase of Authorized Common Mgmt For TNA N/A Stock 3 Amendment to Authorize the Board Mgmt For TNA N/A to Alter Bylaws and Remove Supermajority Vote Requirement 4 Approval of the Sale of Convertible Mgmt For TNA N/A Preferred Stock and Grant of a Warrant 5 Advisory Vote on Executive Mgmt For TNA N/A Compensation 6 Ratification of Auditor Mgmt For TNA N/A United Technologies Corporation Ticker Security ID: Meeting Date Meeting Status UTX CUSIP 913017109 04/14/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Louis Chenevert Mgmt For For For 1.2 Elect John Faraci Mgmt For For For 1.3 Elect Jean-Pierre Garnier Mgmt For For For 1.4 Elect Jamie Gorelick Mgmt For For For 1.5 Elect Carlos Gutierrez Mgmt For For For 1.6 Elect Edward Kangas Mgmt For For For 1.7 Elect Charles Lee Mgmt For For For 1.8 Elect Richard McCormick Mgmt For For For 1.9 Elect Harold McGraw III Mgmt For For For 1.10 Elect Richard Myers Mgmt For For For 1.11 Elect H. Patrick Swygert Mgmt For For For 1.12 Elect Andre Villeneuve Mgmt For For For 1.13 Elect Christine Whitman Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding ShrHldr Against Against For Advisory Vote on Compensation (Say on Pay) UnitedHealth Group Incorporated Ticker Security ID: Meeting Date Meeting Status UNH CUSIP 91324P102 05/24/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect William Ballard, Jr. Mgmt For For For 2 Elect Richard Burke Mgmt For For For 3 Elect Robert Darretta Mgmt For For For 4 Elect Stephen Hemsley Mgmt For For For 5 Elect Michele Hooper Mgmt For For For 6 Elect Douglas Leatherdale Mgmt For For For 7 Elect Glenn Renwick Mgmt For For For 8 Elect Kenneth Shine Mgmt For For For 9 Elect Gail Wilensky Mgmt For For For 10 Ratification of Auditor Mgmt For For For 11 Shareholder Proposal Regarding ShrHldr Against Against For Lobbying Contributions and Expenditure Report 12 Shareholder Proposal Regarding ShrHldr Against Against For Advisory Vote on Compensation (Say on Pay) URS Corporation Ticker Security ID: Meeting Date Meeting Status URS CUSIP 903236107 05/27/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Armen Der Marderosian Mgmt For For For 2 Elect Mickey Foret Mgmt For For For 3 Elect William Frist Mgmt For For For 4 Elect Lydia Kennard Mgmt For For For 5 Elect Martin Koffel Mgmt For For For 6 Elect Joseph Ralston Mgmt For For For 7 Elect John Roach Mgmt For For For 8 Elect Douglas Stotlar Mgmt For For For 9 Elect William Sullivan Mgmt For For For 10 Elect William Walsh Mgmt For For For 11 Ratification of Auditor Mgmt For For For Verizon Communications Inc. Ticker Security ID: Meeting Date Meeting Status VZ CUSIP 92343V104 05/06/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Richard Carrion Mgmt For For For 2 Elect M. Frances Keeth Mgmt For For For 3 Elect Robert Lane Mgmt For For For 4 Elect Sandra Moose Mgmt For For For 5 Elect Joseph Neubauer Mgmt For For For 6 Elect Donald Nicolaisen Mgmt For For For 7 Elect Thomas O'Brien Mgmt For For For 8 Elect Clarence Otis, Jr. Mgmt For For For 9 Elect Hugh Price Mgmt For For For 10 Elect Ivan Seidenberg Mgmt For For For 11 Elect Rodney Slater Mgmt For For For 12 Elect John Snow Mgmt For For For 13 Elect John Stafford Mgmt For For For 14 Ratification of Auditor Mgmt For For For 15 Advisory Vote on Executive Mgmt For For For Compensation 16 Shareholder Proposal Regarding ShrHldr Against Against For Stock Option Policy 17 Shareholder Proposal Regarding ShrHldr Against Against For Adopting Sexual Orientation and Gender Identity Anti-Bias Policy 18 Shareholder Proposal Regarding ShrHldr Against Against For Performance-Based Equity Compensation 19 Shareholder Proposal Regarding ShrHldr Against Against For Right to Call a Special Meeting 20 Shareholder Proposal Regarding ShrHldr Against Against For CEO Succession Planning 21 Shareholder Proposal Regarding ShrHldr Against Against For the Approval of Survivor Benefits (Golden Coffins) 22 Shareholder Proposal Regarding ShrHldr Against Against For Retention of Shares after Retirement VF Corporation Ticker Security ID: Meeting Date Meeting Status VFC CUSIP 918204108 04/27/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Richard Carucci Mgmt For For For 1.2 Elect Juliana Chugg Mgmt For For For 1.3 Elect George Fellows Mgmt For For For 1.4 Elect Clarence Otis Jr. Mgmt For For For 2 Amendment to the 1996 Stock Mgmt For For For Compensation Plan 3 Ratification of Auditor Mgmt For For For Wal-Mart Stores, Inc. Ticker Security ID: Meeting Date Meeting Status WMT CUSIP 931142103 06/04/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Aida Alvarez Mgmt For For For 2 Elect James Breyer Mgmt For For For 3 Elect M. Michele Burns Mgmt For Against Against 4 Elect James Cash, Jr. Mgmt For For For 5 Elect Roger Corbett Mgmt For For For 6 Elect Douglas Daft Mgmt For For For 7 Elect Michael Duke Mgmt For For For 8 Elect Gregory Penner Mgmt For For For 9 Elect Steven Reinemund Mgmt For For For 10 Elect H. Lee Scott, Jr. Mgmt For For For 11 Elect Arne Sorenson Mgmt For For For 12 Elect Jim Walton Mgmt For For For 13 Elect S. Robson Walton Mgmt For For For 14 Elect Christopher Williams Mgmt For For For 15 Elect Linda Wolf Mgmt For For For 16 Ratification of Auditor Mgmt For For For 17 Amendment to the 2005 Stock Mgmt For For For Incentive Plan, Renamed the 2010 Stock Incentive Plan 18 ASDA Limited Sharesave Plan 2000 Mgmt For For For 19 Shareholder Proposal Regarding ShrHldr Against Against For Adopting Sexual Orientation and Gender Identity Anti-Bias Policy 20 Shareholder Proposal Regarding ShrHldr Against Against For Advisory Vote on Compensation (Say on Pay) 21 Shareholder Proposal Regarding ShrHldr Against Against For Political Contributions and Expenditure Report 22 Shareholder Proposal Regarding ShrHldr Against Against For Right to Call a Special Meeting 23 Shareholder Proposal Regarding ShrHldr Against Against For Controlled Atmosphere Killing 24 Shareholder Proposal Regarding ShrHldr Against Against For Lobbying Priorities Report Waste Management, Inc. Ticker Security ID: Meeting Date Meeting Status WM CUSIP 94106L109 05/11/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Pastora Cafferty Mgmt For For For 2 Elect Frank Clark, Jr. Mgmt For For For 3 Elect Patrick Gross Mgmt For Against Against 4 Elect John Pope Mgmt For For For 5 Elect W. Robert Reum Mgmt For For For 6 Elect Steven Rothmeier Mgmt For For For 7 Elect David Steiner Mgmt For For For 8 Elect Thomas Weidemeyer Mgmt For For For 9 Ratification of Auditor Mgmt For For For 10 Elimination of the Supermajority Mgmt For For For Requirement 11 Shareholder Proposal Regarding ShrHldr Against Against For Political Contributions and Expenditure Report 12 Shareholder Proposal Regarding ShrHldr Against Against For Right to Call a Special Meeting WellPoint, Inc. Ticker Security ID: Meeting Date Meeting Status WLP CUSIP 94973V107 05/18/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Sheila Burke Mgmt For For For 2 Elect George Schaefer, Jr. Mgmt For For For 3 Elect Jackie Ward Mgmt For For For 4 Ratification of Auditor Mgmt For For For 5 Shareholder Proposal Regarding ShrHldr Against Against For Conversion to Nonprofit Status 6 Shareholder Proposal Regarding ShrHldr Against Against For Lobbying Contributions and Expenditure Report 7 Shareholder Proposal Regarding ShrHldr Against Against For Advisory Vote on Compensation (Say on Pay) 8 Shareholder Proposal Regarding ShrHldr Against Against For Reincorporation Wells Fargo & Company Ticker Security ID: Meeting Date Meeting Status WFC CUSIP 949746101 04/27/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect John Baker II Mgmt For Against Against 2 Elect John Chen Mgmt For Against Against 3 Elect Lloyd Dean Mgmt For Against Against 4 Elect Susan Engel Mgmt For Against Against 5 Elect Enrique Hernandez, Jr. Mgmt For Against Against 6 Elect Donald James Mgmt For Against Against 7 Elect Richard McCormick Mgmt For Against Against 8 Elect Mackey McDonald Mgmt For Against Against 9 Elect Cynthia Milligan Mgmt For Against Against 10 Elect Nicholas Moore Mgmt For Against Against 11 Elect Philip Quigley Mgmt For Against Against 12 Elect Judith Runstad Mgmt For Against Against 13 Elect Stephen Sanger Mgmt For Against Against 14 Elect Robert Steel Mgmt For Against Against 15 Elect John Stumpf Mgmt For Against Against 16 Elect Susan Swenson Mgmt For Against Against 17 Advisory Vote on Executive Mgmt For For For Compensation 18 Increase of Authorized Common Mgmt For For For Stock 19 Ratification of Auditor Mgmt For For For 20 Shareholder Proposal Regarding ShrHldr Against Against For Advisory Vote on Executive Compensation (Say on Pay) 21 Shareholder Proposal Regarding ShrHldr Against Against For Independent Board Chairman 22 Shareholder Proposal Regarding ShrHldr Against Against For Reviewing Charitable Spending 23 Shareholder Proposal Regarding ShrHldr Against Against For Political Contributions and Expenditure Report Wyeth Ticker Security ID: Meeting Date Meeting Status WYE CUSIP 983024100 07/20/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of the Merger Agreement Mgmt For For For 2 Right to Adjourn Meeting Mgmt For For For 3 Elect Robert Amen Mgmt For For For 4 Elect Michael Critelli Mgmt For For For 5 Elect Frances Fergusson Mgmt For For For 6 Elect Victor Ganzi Mgmt For For For 7 Elect Robert Langer Mgmt For For For 8 Elect John Mascotte Mgmt For For For 9 Elect Raymond McGuire Mgmt For For For 10 Elect Mary Polan Mgmt For For For 11 Elect Bernard Poussot Mgmt For For For 12 Elect Gary Rogers Mgmt For For For 13 Elect John Torell III Mgmt For For For 14 Ratification of Auditor Mgmt For For For 15 Shareholder Proposal Regarding ShrHldr Against Against For Political Contributions and Expenditure Report 16 Shareholder Proposal Regarding ShrHldr Against Against For Right to Call a Special Meeting Wyndham Worldwide Corporation Ticker Security ID: Meeting Date Meeting Status WYN CUSIP 98310W108 05/13/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Brian Mulroney Mgmt For For For 1.2 Elect Michael Wargotz Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the 2006 Equity and Mgmt For Against Against Incentive Plan XTO Energy Inc. Ticker Security ID: Meeting Date Meeting Status XTO CUSIP 98385X106 06/25/2010 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of the Merger Mgmt For For For 2 Right to Adjourn Meeting Mgmt For For For Yahoo! Inc. Ticker Security ID: Meeting Date Meeting Status YHOO CUSIP 984332106 06/24/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Carol Bartz Mgmt For For For 2 Elect Roy Bostock Mgmt For For For 3 Elect Patti Hart Mgmt For For For 4 Elect Eric Hippeau Mgmt For For For 5 Elect Susan James Mgmt For For For 6 Elect Vyomesh Joshi Mgmt For For For 7 Elect Arthur Kern Mgmt For For For 8 Elect Brad Smith Mgmt For For For 9 Elect Gary Wilson Mgmt For For For 10 Elect Jerry Yang Mgmt For For For 11 Amendment to the 1996 Directors' Mgmt For For For Stock Plan 12 Ratification of Auditor Mgmt For For For 13 Shareholder Proposal Regarding ShrHldr Against For Against Advisory Vote on Compensation (Say on Pay) Any ballot marked 'Abstain' is considered to have been voted. Ballots marked 'Abstain' are considered to have been voted against management's recommendation if management's recommendation is 'For' or 'Against,' and for managements recommendation if managements recommendation is Abstain. Where management has recommended that shareholders 'Abstain' from voting on a ballot item, a ballot marked 'For' or 'Against' is considered to have been voted against management's recommendation to 'Abstain.' Where management has made no recommendation on a ballot item, 'N/A' is used to indicate that there is no management recommendation that a shareholder may vote 'For' or 'Against.' SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Registrant: Putnam Investors Fund By: /s/ Jonathan S. Horwitz Name: Jonathan S. Horwitz Title: Executive Vice President, Treasurer, Principal Executive Officer and Compliance Liaison Date: August 9, 2010
